EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

Dated as of April 13, 2011

AMONG

K12 INC.

AND

THE OTHER PARTIES NAMED HEREIN

TABLE OF CONTENTS



    ARTICLE I — PURCHASE AND SALE OF SHARES  



      Section 1.1 Purchase and Sale  



      Section 1.2 Closing  



    ARTICLE II — REPRESENTATIONS AND WARRANTIES OF THE COMPANY  



      Section 2.1 Organization and Power  



      Section 2.2 Authorization, Etc  



      Section 2.3 Government Approvals  



      Section 2.4 Authorized and Outstanding Stock  



      Section 2.5 Subsidiaries  



      Section 2.6 Securities Law Compliance  



      Section 2.7 SEC Documents; Financial Information; Undisclosed Liabilities
 



      Section 2.8 Internal Controls  



      Section 2.9 Disclosure Controls  



      Section 2.10 Absence of Certain Events; No Material Adverse Change  



      Section 2.11 Litigation  



      Section 2.12 Compliance with Laws; Permits; and Educational Approvals  



      Section 2.13 Illegal Payments  



      Section 2.14 Taxes  



      Section 2.15 Intellectual Property  



      Section 2.16 Contracts and Commitments  



      Section 2.17 Employee Matters  



      Section 2.18 No Brokers or Finders  



      Section 2.19 Transactions with Affiliates  



      Section 2.20 Insurance  



      Section 2.21 Investment Company Act  



      Section 2.22 New York Stock Exchange  



      Section 2.23 Delaware Section 203  



    ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER  



      Section 3.1 Organization and Power  



      Section 3.2 Authorization, Etc  



      Section 3.3 Government Approvals  



      Section 3.4 Investment Representations  



      Section 3.5 No Brokers or Finders  



    ARTICLE IV COVENANTS OF THE PARTIES  



      Section 4.1 Interim Conduct of Business  



      Section 4.2 Access; Confidentiality  



      Section 4.3 Commercially Reasonable Efforts to Complete  



      Section 4.4 Notification of Certain Matters  



      Section 4.5 Public Statements and Disclosure  



      Section 4.6 Legends  



      Section 4.7 Restrictions on Purchaser Actions  



      Section 4.8 TCV Designee and Management Rights  



      Section 4.9 Specific Performance  



    ARTICLE V CONDITIONS TO THE PURCHASERS’ OBLIGATION  



      Section 5.1 Representations and Warranties  



      Section 5.2 Covenants  



      Section 5.3 No Material Adverse Effect  



      Section 5.4 Certificates  



      Section 5.5 HSR Act  



      Section 5.6 No Law, Order or Proceeding  



      Section 5.7 Stock Certificates  



      Section 5.8 Investor Rights Agreement  



      Section 5.9 TCV Designee  



      Section 5.10 Legal Opinion  



      Section 5.11 Management Rights Agreements  



      Section 5.12 Subsequent Listing Application  



    ARTICLE VI CONDITIONS TO THE COMPANY’S OBLIGATION  



      Section 6.1 Representations and Warranties; Performance  



      Section 6.2 Covenants  



      Section 6.3 Certificates  



      Section 6.4 HSR Act  



      Section 6.5 No Law, Order or Proceeding  



      Section 6.6 Consideration for the Securities  



      Section 6.7 Investor Rights Agreement  



    ARTICLE VII TERMINATION  



      Section 7.1 Termination  



      Section 7.2 Effects of Termination  



    ARTICLE VIII MISCELLANEOUS  



      Section 8.1 Survival of Representations  



      Section 8.2 Shares Owned by Affiliates  



      Section 8.3 Counterparts  



      Section 8.4 Governing Law  



      Section 8.5 Entire Agreement; No Third Party Beneficiary  



      Section 8.6 Expenses  



      Section 8.7 Notices  



      Section 8.8 Successors and Assigns  



      Section 8.9 Headings  



      Section 8.10 Amendments and Waivers  



      Section 8.11 Interpretation; Absence of Presumption  



      Section 8.12 Severability  



      Section 8.13 Equitable Adjustment  



      Section 8.14 Schedules  

1





SCHEDULES

Schedule of Exceptions

EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
  Definitions
Purchased Shares
Certain Indemnification Provisions
Form of Management Rights Agreement
Investor Rights Agreement
Form of Opinion of Company Counsel

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement dated as of April 13, 2011 (this “Agreement”)
is among K12 Inc., a Delaware corporation (the “Company”), the entities listed
as “Purchasers” on the signature pages hereto (each, a “Purchaser” and,
collectively, the “Purchasers”), and, solely for purposes of Section 4.2(b),
TCMI, Inc., a Delaware corporation (“TCMI”). Capitalized terms used but not
defined herein have the meanings assigned to them in Exhibit A.

The Purchasers, severally and not jointly, desire to purchase from the Company,
and the Company desires to issue and sell to the Purchasers, an aggregate of
4,000,000 shares (the “Purchased Shares”) of the Company’s Common Stock, par
value $0.0001 per share (“Common Stock”), on the terms and subject to the
conditions hereinafter set forth.

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I
PURCHASE AND SALE OF SHARES

Section 1.1 Purchase and Sale. Subject to the terms and conditions hereinafter
set forth, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, shall purchase from the Company,
that number of Purchased Shares set forth opposite such Purchaser’s name on
Exhibit B at a price per Purchased Share equal to $31.46. The aggregate purchase
price to be paid by the Purchasers for all of the Purchased Shares purchased
hereunder shall be $125,840,000.

Section 1.2 Closing. On the terms and subject to the satisfaction or waiver of
the conditions set forth in this Agreement, the closing of the sale and purchase
of the Purchased Shares (the “Closing”) shall take place at the offices of
Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois, at
10:00 A.M., on the first Business Day after the day on which all of the
conditions set forth in Article V and Article VI have been satisfied or waived
(other than conditions which by their terms are to be satisfied at the Closing),
or such other time and place as the Company and the Majority Purchasers may
agree; provided that in no event shall the Closing take place prior to the tenth
(10th) Business Day following the date hereof unless otherwise agreed in writing
by the Majority Purchasers; provided further, however, that in the event the
conditions set forth in Article V have been satisfied or waived (other than
conditions which by their terms are to be satisfied at the Closing) prior to the
tenth (10th) Business Day following the date hereof and the Majority Purchasers
have not so agreed in writing to the Closing taking place on the next Business
Day, such conditions set forth in Article V (including Section 5.1 and
Section 5.2 and, with respect to these conditions, the certificate required by
Section 5.4) shall be deemed satisfied as of the Closing Date and the
Purchasers’ rights under Section 7.1(c) shall be terminated. The date on which
the Closing is to occur is herein referred to as the “Closing Date”. At the
Closing, the Company will deliver the Purchased Shares being acquired by each
Purchaser in the form of one or more certificates issued in such Purchaser’s
name upon receipt by the Company of payment of the full purchase price therefor
by or on behalf of such Purchaser to the Company by certified check or by wire
transfer of immediately available funds to an account designated in writing by
the Company.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser that, except as set forth
in the Schedule of Exceptions to this Agreement:

Section 2.1 Organization and Power. The Company and each of its Subsidiaries is
a corporation, limited liability company or other foreign business entity duly
incorporated or formed, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or formation and has all requisite power
and authority as a corporation, limited liability company or other business
entity to own its properties and to carry on its business as presently conducted
and as proposed to be conducted. The Company and each of its Subsidiaries is
duly licensed or qualified to do business as a foreign corporation, limited
liability company or other business entity in each jurisdiction wherein the
character of its property or the nature of the activities presently conducted by
it, makes such qualification necessary, except where the failure to so qualify,
individually or in the aggregate, has not had, or would not reasonably be
expected to have, a Material Adverse Effect. The Company is not on the date of
this Agreement, and will not at the Closing be, in violation of or default under
any provision of its certificate of incorporation or bylaws.

Section 2.2 Authorization, Etc. The Company has all necessary corporate power
and authority and has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by the Company of this
Agreement and the Investor Rights Agreement and any other agreements or
instruments executed by the Company in connection herewith or therewith and
contemplated thereby (collectively, the “Related Agreements”), the consummation
by the Company of the transactions contemplated hereby and thereby, and the due
authorization, issuance, sale and delivery of the Purchased Shares. The
authorization, execution, delivery and performance by the Company of this
Agreement and the Related Agreements to which it is or will be a party, and the
consummation by the Company of the transactions contemplated hereby and thereby,
including the issuance of the Purchased Shares, do not and will not: (a) violate
or result in the breach of any provision of the certificate of incorporation and
bylaws of the Company; or (b) with such exceptions that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
whether after the giving of notice or the lapse of time or both: (i) violate any
provision of, constitute a breach of, or default under, or result in or permit
the cancellation, termination or acceleration of (A) any judgment, order, writ,
or decree to which the Company or any of its Subsidiaries is a party or to which
any of them are bound, or (B) any license agreement, securities or registration
rights agreement, mortgage, credit or hedging agreement, indebtedness or other
agreement or contract that the Company or any of its Subsidiaries is a party;
(ii) violate any provision of, constitute a breach of, or default under, any
applicable Law; or (iii) result in the creation of any Lien upon any assets of
the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any Permit granted by a Governmental
Entity to the Company or any of its Subsidiaries, other than Liens under U.S.
federal or state securities Laws. The issuance of the Purchased Shares does not
require any further corporate action (including any approval of the stockholders
of the Company) and is not subject to any preemptive right under the Company’s
certificate of incorporation or any contract to which the Company is a party.
This Agreement has been, and each of the Related Agreements to which the Company
will at the Closing be party will be, duly executed and delivered by the
Company. Assuming due execution and delivery thereof by each of the other
parties thereto, this Agreement and the Related Agreements to which the Company
is a party will each be a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable Laws relating to bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar legal requirement relating to or affecting
creditors’ rights generally and except as such enforceability is subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at Law).

Section 2.3 Government Approvals. No material consent, approval, license or
authorization of, or designation, declaration or filing with, or notice to, any
Governmental Entity or Educational Agency is or will be required on the part of
the Company in connection with the execution, delivery and performance by the
Company of this Agreement and the Related Agreements to which the Company is a
party, or in connection with the issuance of the Purchased Shares, except for
(a) those which have already been made or granted; (b) the filing of a current
report on Form 8-K or Form D with the SEC; (c) filings with applicable state
securities commissions; (d) filings in compliance with the provisions of the HSR
Act and (e) filings with or notices to the New York Stock Exchange.

Section 2.4 Authorized and Outstanding Stock.

(a) The authorized capital stock of the Company (immediately prior to the
Closing) consists of 100,000,000 shares of Common Stock and 10,000,000 shares of
Preferred Stock, par value $0.0001 per share (“Preferred Stock”).

(b) As of April 1, 2011, the issued and outstanding capital stock of the Company
consisted of 31,566,217 shares of Common Stock and 2,750,000 shares of Preferred
Stock, designated as Series A Special Stock. In addition, as of April 1, 2011,
options to purchase an aggregate of 3,140,796 shares of Common Stock had been
granted and were unexercised under the Stock Plans and 450,903 unvested shares
of restricted stock granted under the Stock Plans were outstanding. All of the
issued and outstanding shares of capital stock of the Company are, and when
issued in accordance with the terms hereof, the Purchased Shares will be, duly
authorized and validly issued and fully paid and non-assessable. When issued in
accordance with the terms hereof, the Purchased Shares will be free and clear of
all Liens imposed by or through the Company, except for restrictions imposed by
securities Laws and except for those imposed pursuant to this Agreement or the
Investor Rights Agreement. The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of each class or series
of capital stock of the Company are as set forth in the Company’s Third Amended
and Restated Certificate of Incorporation and the Certificate of Designations.

(c) Except as provided in this Agreement, the Related Agreements or as
specifically disclosed in the Recent SEC Documents: (i) no subscription,
warrant, option, convertible security or other right issued by the Company to
purchase or acquire any shares of capital stock of the Company is authorized or
outstanding; (ii) there is not any commitment of the Company to issue any
subscription, warrant, option, convertible security or other such right or to
issue or distribute to holders of any shares of its capital stock any evidences
of indebtedness or assets of the Company; (iii) the Company has no obligation to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof; and (iv) there are no agreements between the Company and any
holder of its capital stock relating to the acquisition, disposition or voting
of the capital stock of the Company. No person or entity is entitled to any
preemptive right granted by the Company with respect to the issuance of any
capital stock of the Company. Except as provided in the Investor Rights
Agreement, the Related Agreements or as specifically disclosed in the Recent SEC
Documents, no person or entity has been granted rights by the Company with
respect to the registration of any capital stock of the Company under the
Securities Act of 1933, as amended (the “Securities Act”).

Section 2.5 Subsidiaries. Section 2.5 of the Schedule of Exceptions sets forth
all of the Company’s Subsidiaries. The Company, directly or indirectly, owns of
record and beneficially, free and clear of all Liens of any nature, all of the
issued and outstanding capital stock of each of its Subsidiaries. All of the
issued and outstanding capital stock or equity interests of the Company’s
Subsidiaries has been duly authorized and validly issued, and in the case of
corporations, is fully paid and non-assessable. Except as specifically disclosed
in the Recent SEC Documents, there are no outstanding rights, options, warrants,
preemptive rights, conversion rights, rights of first refusal or similar rights
for the purchase or acquisition from any of the Company’s Subsidiaries of any
securities of such Subsidiaries nor are there any commitments to issue or
execute any such rights, options, warrants, preemptive rights, conversion rights
or rights of first refusal. Except as specifically disclosed in the Recent SEC
Documents or Section 2.5(A) of the Schedule of Exceptions, the Company is not a
participant in any joint venture, partnership or similar arrangement.

Section 2.6 Securities Law Compliance. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 3.4
(Investment Representations), the offer and sale of the Purchased Shares
pursuant to this Agreement will be exempt from the registration requirements of
the Securities Act. The Company has not, in connection with the transactions
contemplated by this Agreement, engaged in: (a) any form of general solicitation
or general advertising (as those terms are used within the meaning of Rule
502(c) promulgated under the Securities Act); (b) any action involving a “public
offering” within the meaning of Section 4(2) of the Securities Act; or (c) any
action that would require the registration under the Securities Act of the
offering and sale of the Purchased Shares pursuant to this Agreement. As used
herein, the terms “offer” and “sale” have the meanings specified in Section 2(3)
of the Securities Act. Except as set forth in Section 2.6 of the Schedule of
Exceptions, to the Company’s knowledge as of the date of this Agreement, there
exist no facts that would reasonably be expected to cause the Company (i) not to
satisfy on or prior to October 1, 2011 the “registrant requirements” for use of
Form S-3 set forth in General Instruction I.A to Form S-3 promulgated by the SEC
or (ii) provided that the Purchasers are not deemed to be underwriters with
respect to any Purchased Shares, not to prepare and file, or delay the Company’s
preparation and filing of, on or prior to October 1, 2011, a registration
statement on Form S-3 registering the resale of the Purchased Shares by the
Purchasers.

Section 2.7 SEC Documents; Financial Information; Undisclosed Liabilities.
Except as specifically disclosed in the SEC Documents filed prior to the of this
Agreement and any reporting obligations on Form 4 that have since been filed,
since December 12, 2007, the Company has timely filed all reports, schedules,
registration statements, proxy statements and other documents (including all
amendments, exhibits and schedules thereto) required to be filed by the Company
with the SEC pursuant to the Exchange Act and the Securities Act. Since June 30,
2010, as of their respective filing dates, the SEC Documents so filed complied
in all material respects with the requirements of the Securities Act, the
Exchange Act and the rules and regulations of the SEC thereunder applicable to
such SEC Documents, and, other than such statements or omissions in such SEC
Documents as were subsequently supplemented, clarified or superseded prior to
the of this Agreement, as of their respective dates none of the SEC Documents
filed since June 30, 2010 contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company and its
Subsidiaries included in the SEC Documents filed since June 30, 2010 (the
“Financial Statements”) comply as of their respective dates in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto (except as may be indicated in the notes thereto
or, in the case of the unaudited statements, as permitted by Form 10-Q
promulgated by the SEC, or as otherwise expressly stated therein), and present
fairly in all material respects as of their respective dates the consolidated
financial position of the Company and its Subsidiaries as at the dates thereof
and the consolidated results of their operations and their consolidated cash
flows for each of the respective periods covered thereby, all in conformity with
GAAP. Except (a) as specifically disclosed in the Recent SEC Documents (and
excluding any risk factors set forth in such Recent SEC Documents), (b) for
liabilities incurred since December 31, 2010 in the ordinary course of business,
and (c) for liabilities incurred in connection with contracts or agreements
entered into in the ordinary course of business or in connection with this
Agreement, the Related Agreements or the transactions contemplated hereby, the
Company and its Subsidiaries do not have any liabilities, either accrued,
contingent or otherwise, and whether due or to become due, which, individually
or in the aggregate, have had or would reasonably be expected to have, a
Material Adverse Effect.

Section 2.8 Internal Controls. The Company and each of its Subsidiaries
maintains a system of internal control over financial reporting that the Company
believes is sufficient to provide reasonable assurance that: (a) transactions
are executed in accordance with management’s general or specific authorization;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
and (c) access to assets is permitted only in accordance with management’s
general or specific authorization. To the Company’s knowledge, and except as
specifically disclosed in the Recent SEC Documents (and excluding any risk
factors and forward-looking statements set forth in such Recent SEC Documents)
and subject to Section 2.8 of the Schedule of Exceptions, since June 30, 2010,
there has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated), (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (including any corrective actions with regard to significant
deficiencies and material weaknesses) and (iii) no fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

Section 2.9 Disclosure Controls. Subject to Section 2.9 of the Schedule of
Exceptions, the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act). Such disclosure controls and procedures are designed to provide reasonable
assurance that material information relating to the Company, including its
Subsidiaries, that is required to be disclosed by the Company in the reports
that it furnishes or files under the Exchange Act is reported within the time
periods specified in the rules and forms of the SEC and that such material
information is communicated to the Company’s management to allow timely
decisions regarding required disclosure.

Section 2.10 Absence of Certain Events; No Material Adverse Change. Since
December 31, 2010, the Company and its Subsidiaries each has conducted its
business operations in the ordinary course and there has not occurred any event,
development, circumstance or condition that, individually or in the aggregate,
has had or is reasonably likely to have a Material Adverse Effect. Without
limiting the generality of the foregoing, since December 31, 2010, except as
specifically disclosed in the SEC Documents filed since December 31, 2010, but
prior to the date of this Agreement, there has not occurred:

(a) any purchase, sale, transfer, assignment, conveyance or pledge of the assets
or properties of the Company or any of its Subsidiaries, except in the ordinary
course of business;

(b) any incurrence of indebtedness for borrowed money, notes, mortgages or
purchase money indebtedness of the Company or its Subsidiaries in excess of
$1,000,000 in the aggregate (other than any incurrence of indebtedness in the
ordinary course of business consistent with past practice pursuant to the
Company’s revolving credit facility, it being understood that no such
indebtedness is outstanding as of the date of this Agreement);

(c) any waiver or modification by the Company or any of its Subsidiaries of any
right or rights of substantial value or of a material debt owed to it other than
in the ordinary course of business;

(d) any material change in the accounting principles, methods, practices or
procedures followed by the Company in connection with the business of the
Company and its Subsidiaries or any material change in the depreciation or
amortization policies or rates theretofore adopted by the Company in connection
with the business of the Company and its Subsidiaries, any change in the
Company’s independent public accounting firm, disagreement with its independent
public accounting firm over the Company’s and its Subsidiaries’ application of
accounting principles or with the preparation of any of their financial
statements that was required to be disclosed in the SEC Documents, or, subject
to Section 2.10(d) of the Schedule of Exceptions, notification to the Company’s
audit committee of any facts with respect to the Company’s or its Subsidiaries’
financial statements or methods of accounting that could reasonably be expected
to result in a restatement of or amendment to the Company’s or its Subsidiaries’
financial statements;

(e) except as contemplated by this Agreement, any declaration, setting aside or
payment of any dividends (or, in the case of a limited liability company, other
distributions) in respect of the outstanding shares of capital stock (or, in the
case of a limited liability company, other equity interests) of the Company or
any of its Subsidiaries (other than dividends declared or paid by wholly-owned
Subsidiaries to the Company or another wholly-owned Subsidiary of the Company)
or any other change in the authorized capitalization of the Company or any of
its Subsidiaries or any direct or indirect redemption, purchase or other
acquisition of any such stock by the Company;

(f) any written notice from the SEC in connection with any investigation or
action by the SEC that seeks to require, or could reasonably be expected to
result in, the restatement by the Company of any of its current or previously
disclosed financial statements, and to the Company’s knowledge, no such
investigation or action has been threatened by the SEC;

(g) any material change in any compensation agreement or arrangement with any
executive officer or director of the Company, other than in the ordinary course
of business;

(h) any resignation or termination of employment of any of the Company’s
executive officers that would be required to be disclosed under Item 5.02 of
Form 8–K and the Company is not aware of any impending resignation or
termination of any such executive officer;

(i) any loans or guarantees made by the Company or any of its Subsidiaries to or
for the benefit of their employees, officers or directors or any members of
their immediate families, other than (i) travel advances and other advances made
in the ordinary course of business and (ii) loans to employees, officers or
directors in connection with the exercise of stock options or the purchase of
restricted stock granted pursuant to the Stock Plans;

(j) any material defect in any material software product sold by the Company or
its Subsidiaries; or

(k) any arrangement, contract or commitment to do any of the foregoing.

Section 2.11 Litigation. Except as specifically set forth in the Company’s
Recent SEC Documents (excluding any general disclosure in risk factors and
forward-looking statements set forth in such Recent SEC Documents regarding
litigation or proceedings that have yet to materialize), there is no litigation
or governmental proceeding pending that would be required to be disclosed in an
annual report on Form 10-K pursuant to Item 103 of Regulation S-K, or, to the
knowledge of the Company, any litigation or governmental proceeding threatened,
which, if pending, would have been required to be disclosed in an annual report
on Form 10-K pursuant to Item 103 of Regulation S-K, in each case against the
Company or any of its Subsidiaries or affecting any of the business, operations,
properties or assets of the Company or any of its Subsidiaries. Neither the
Company nor any Subsidiary is in default with respect to any order, writ,
injunction, decree, ruling or decision of any Governmental Entity that is
expressly applicable to the Company or any of its Subsidiaries or any of their
assets or property. There is no material action, suit, proceeding or
investigation by the Company or its Subsidiaries currently pending which the
Company or its Subsidiaries intends to initiate.

Section 2.12 Compliance with Laws; Permits; and Educational Approvals.

(a) With such exceptions that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries are in compliance with all Laws applicable to the Company or any of
its Subsidiaries. To the Company’s knowledge, (i) neither the Company nor any of
its Subsidiaries has received notice of any material violation or alleged
material violation of applicable Laws by it, (ii) no fact, circumstance,
condition or situation exists which, after notice or lapse of time or both,
would constitute a material violation by the Company or any of its Subsidiaries
of any applicable Law and (iii) there is no applicable Law that if enforced
would render the provision of the Company’s services to its clients illegal.

(b) The Company and its Subsidiaries have obtained all material Permits
necessary for the conduct of their businesses, and each such Permit is valid and
in full force and effect. The Company and its Subsidiaries are in compliance in
all material respects with all such Permits. There are no pending or threatened
proceedings that may reasonably be expected to result in the revocation,
cancellation, suspension or adverse modification thereof, or the imposition of
any material fine, penalty or other sanctions with respect to such material
Permits.

(c) Except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) the Company and
its Subsidiaries maintain all Educational Approvals necessary for the conduct of
their respective businesses and are in compliance with such Educational
Approvals, (ii) each such Educational Approval is valid and in full force and
effect, and no event has occurred that limits or, with the giving of notice or
the passage of time or both, would limit the legal effect or validity of such
Educational Approval, (iii) to the Company’s knowledge, neither the Company nor
any of its Subsidiaries has received any notice that any Educational Approvals
necessary for the conduct of their respective businesses will not be renewed and
there are no proceedings pending or, to the Company’s knowledge threatened,
against the Company to revoke, suspend, cancel, limit or withdraw any such
Educational Approvals, (iv) neither the Company nor any of its Subsidiaries has
been directed by any Governmental Entity or Educational Agency to show cause why
any Educational Approval necessary for the conduct of their respective
businesses should not be revoked or subject to a pending action by any
Educational Agency to limit, withdraw or deny such Educational Approval and
(v) no application made by the Company or any of its Subsidiaries to any
Educational Agency for any Educational Approval necessary for the conduct of
their respective businesses since January 1, 2008 has been denied.

(d) To the Company’s knowledge, each Person employed or engaged by the Company
to provide services necessary for the conduct of its business and who is
required to be licensed by a Governmental Entity or certified by a recognized
certification organization in order to provide the services for which such
Person was engaged has obtained and maintains all required licensure or
certification to provide such services to the Company in compliance with any
applicable Law or the requirements of any Government Programs, in each case,
requiring such licensure or certification, and any Person employed or engaged by
the Company to provide services to any student necessary for the conduct of its
business has successfully passed all required background checks, in each case,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(e) The Company and its Subsidiaries are in compliance in all material respects
with the terms and conditions of each Government Program necessary for the
conduct of their respective businesses. To the Company’s knowledge, none of the
Company, its Subsidiaries or any of their respective officers, directors, or
employees is being investigated or has been charged with any material violation
of any Laws involving incorrect billing or fraudulent and abusive practices
relating to any such Government Programs and the Company is not aware of any
such investigations or charges pending or threatened. To the Company’s
knowledge, the Company and its Subsidiaries have properly completed and timely
filed all required reports and forms in connection with their participation in
Government Programs necessary for the conduct of their respective businesses and
the receipt of the related Government Funding by them, and such reports and
forms are complete and correct in all material respects. To the Company’s
knowledge, neither the Company nor any of its Subsidiaries has received any
notice of any material inaccuracy in any claim, report or other filing with any
Governmental Entity in connection with any Government Program.

Section 2.13 Illegal Payments. Neither the Company nor any of its Subsidiaries
has, nor, to the knowledge of the Company, has any director, officer, agent or
employee of the Company or any such Subsidiary, paid, caused to be paid, or
agreed to pay, directly or indirectly, in connection with the business of the
Company or any of its Subsidiaries: (a) to any government or agency thereof, any
agent or any supplier or customer, any bribe, kickback or other similar unlawful
payment; (b) any unlawful contribution to any political party or candidate; or
(c) intentionally established or maintained any unrecorded fund or asset in
contravention of applicable Law or intentionally made any false entries in any
books or records for any purpose.

Section 2.14 Taxes. The Company and each of its Subsidiaries have filed all Tax
returns required to be filed within the applicable periods for such filings
(with due regard to any extension) and have paid all Taxes required to be paid,
except for any such failures to file or pay that would not individually or in
the aggregate have a Material Adverse Effect. No material deficiencies for any
Tax are currently assessed against the Company or any of its Subsidiaries, and
no Tax returns of the Company or any of its Subsidiaries have been audited
during the last three years, and, there is no such audit pending or, to the
knowledge of the Company, contemplated. There is no outstanding claim by an
authority in a jurisdiction where the Company does not file tax returns that it
is or may be subject to the imposition of any material tax by that jurisdiction.

Section 2.15 Intellectual Property. Subject to Section 2.15 of the Schedule of
Exceptions, all Intellectual Property Rights purported to be owned by the
Company or any of its Subsidiaries that were developed, worked on or otherwise
held by any employee, officer, consultant or otherwise are owned free and clear
by the Company or one of its Subsidiaries (as the case may be) by operation of
Law or have been validly assigned to the Company or one of its Subsidiaries (as
the case may be) other than those Intellectual Property Rights where the failure
to assign such rights would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Intellectual Property Rights are
sufficient in all material respects to carry on the business of the Company and
each of its Subsidiaries as presently conducted and as proposed to be conducted.
Subject to Section 2.15 of the Schedule of Exceptions, to the knowledge of the
Company, the Intellectual Property Rights purported to be owned by the Company
or any of its Subsidiaries do not infringe the intellectual property rights of
any third party. Subject to Section 2.15 of the Schedule of Exceptions, to the
knowledge of the Company, neither the Company nor any of its Subsidiaries has
received since the later of July 1, 2010 and (with respect to each Subsidiary of
the Company that was acquired from one or more third parties subsequent to
July 1, 2010) the date such Subsidiary was acquired from such third party(ies)
any notice or other claim from any third party: (a) asserting that any of the
Intellectual Property Rights purported to be owned by the Company or any of its
Subsidiaries infringe any intellectual property rights of such third party;
(b) challenging the validity, effectiveness or ownership by the Company or its
Subsidiaries of any of the Intellectual Property Rights; (c) asserting that the
Company or its Subsidiaries is in material default with respect to any license
granting Intellectual Property Rights to the Company or its Subsidiaries or
(d) except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 2.16 Contracts and Commitments. All of the material contracts of the
Company or any of its Subsidiaries are in full force and effect and upon
consummation of the transactions contemplated by this Agreement and the Related
Agreements, shall continue in full force and effect, without penalty or adverse
consequence. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any other party is in breach of or in default under
any such contract, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Subject to
Section 2.16 of the Schedule of Exceptions, to the Company’s knowledge, the
Company has not been notified that any party to any such contract intends to
cancel, terminate, not renew or not exercise an option under any such contract,
whether in connection with the transactions contemplated hereby or otherwise,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 2.17 Employee Matters. The Company has described in, or filed as an
exhibit to, the SEC Documents filed prior to the date of this Agreement all of
the following types of documents, agreements, plans or arrangements that are
required by federal securities Laws to be described in, or filed as an exhibit
to, the SEC Documents: employment agreements, consulting agreements, deferred
compensation, pension or retirement agreements or arrangements (including all
“employee pension benefit plans” as defined in Section 3(2) of ERISA, bonus,
incentive or profit-sharing plans or arrangements, or labor or collective
bargaining agreements in effect by the Company and its Subsidiaries) (the “ERISA
Documents”). The Company and its Subsidiaries are in compliance in all material
respects with all applicable Laws relating to labor, employment, fair employment
practices, terms and conditions of employment, and wages and hours, and with the
terms of the ERISA Documents (it being understood and agreed that the late
funding of 401(k) retirement plan obligations shall not be deemed a failure to
so materially comply); and each such ERISA Document is in compliance in all
material respects with all applicable requirements of ERISA. To the Company’s
knowledge, none of the Company’s or its Subsidiaries’ employees are obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her
employment obligations to the Company or its Subsidiaries or that would conflict
with the Company’s and its Subsidiaries’ business as now conducted or proposed
to be conducted, except for such contracts and other agreements, judgments,
decrees and orders that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 2.18 No Brokers or Finders. No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
or omission by the Company or any of its Subsidiaries.

Section 2.19 Transactions with Affiliates. Except as specifically disclosed in
the Recent SEC Documents, there are no loans, leases or other agreements,
understandings or continuing transactions between the Company or any of its
Subsidiaries, on the one hand, and any officer or director of the Company or any
of its Subsidiaries or any Person that the Company believes is the owner of five
percent or more of the outstanding Common Stock or Series A Special Stock or any
respective family member or Affiliate of such officer, director or stockholder,
on the other hand, that are required by U.S. securities Laws to be disclosed.

Section 2.20 Insurance. The Company and its Subsidiaries maintain insurance
covering their respective assets, operations, personnel and businesses that the
Company believes is adequate for their operations as conducted on the date of
this Agreement. All such insurance policies are in full force and effect, no
notice of cancellation has been received, and there is no existing default or
event which, with the giving of notice or lapse of time or both, would
constitute a default by any insured thereunder, except for such defaults that
would not, individually or in the aggregate, reasonably be expected to have, a
Material Adverse Effect. There is no material claim pending under any of such
policies as to which coverage has been denied or disputed by the underwriters of
such policies and there has been no threatened termination of any such policies.

Section 2.21 Investment Company Act. The Company is not, and immediately after
giving effect to the sale of the Purchased Shares in accordance with this
Agreement and the application of the proceeds thereof will not be required to be
registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act.

Section 2.22 New York Stock Exchange. As of the date of this Agreement, the
Company’s Common Stock is listed on the New York Stock Exchange, and no event
has occurred, and the Company is not aware of any event that is reasonably
likely to occur, that would result in the Common Stock being delisted from the
New York Stock Exchange. Other than with respect to the Company’s submission of
a Subsequent Listing Application pursuant to Section 7 of the NYSE Listed
Company Manual, the issuance and sale of the Purchased Shares in conformity with
the terms of this Agreement does not contravene the rules and regulations of the
New York Stock Exchange.

Section 2.23 Delaware Section 203. Neither Section 203 of the Delaware General
Corporation Law nor any other state takeover statute or similar statute or
regulation applies to or purports to apply to the sale and issuance of the
Purchased Shares to the Purchasers hereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Company that:

Section 3.1 Organization and Power. Such Purchaser is a limited partnership duly
formed, validly existing and in good standing under the Laws of the jurisdiction
of its formation and has all requisite limited partnership power and authority
to own its properties and to carry on its business as presently conducted.

Section 3.2 Authorization, Etc. Such Purchaser has all necessary limited
partnership power and authority, and has taken all necessary limited partnership
action required for the due authorization, execution, delivery and performance
by such Purchaser of this Agreement and the Related Agreements to which it is a
party and the consummation by such Purchaser of the transactions contemplated
hereby and thereby. The authorization, execution, delivery and performance by
such Purchaser of this Agreement and the Related Agreements to which it is or
will be a party, and the consummation by such Purchaser of the transactions
contemplated hereby and thereby do not and will not: (a) violate or result in
the breach of any provision of the certificate of limited partnership and
limited partnership agreement of such Purchaser; or (b) with such exceptions
that, individually or in the aggregate, are not reasonably likely to have a
material adverse effect on its ability to perform its obligations under this
Agreement and the Related Agreements to which it is a party, whether after the
giving of notice or the lapse of time or both: (i) violate any provision of,
constitute a breach of, or default under, or result in or permit the
cancellation, termination or acceleration of any material contract to which such
Purchaser is a party; or (ii) violate any provision of, constitute a breach of,
or default under, any applicable Law. This Agreement has been, and each of the
Related Agreements to which such Purchaser will at the Closing be party will be,
duly executed and delivered by such Purchaser. Assuming due execution and
delivery thereof by the other Persons contemplated to be party thereto, this
Agreement and the Related Agreements will each be a valid and binding obligation
of such Purchaser enforceable against such Purchaser in accordance with its
terms, except as such enforceability may be limited by applicable Laws relating
to bankruptcy, insolvency, reorganization, moratorium or other similar legal
requirement relating to or affecting creditors’ rights generally and except as
such enforceability is subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at Law).

Section 3.3 Government Approvals. No consent, approval, license or authorization
of, or designation, declaration or filing with, or notice to, any Governmental
Entity or Educational Agency is or will be required on the part of such
Purchaser in connection with the execution, delivery and performance by such
Purchaser of this Agreement and the Related Agreements to which it is a party,
except for: (a) those which have already been made or granted; (b) the filing
with the SEC of a Schedule 13D or Schedule 13G and a Form 3 to report such
Purchaser’s ownership of the Purchased Shares; (c) those where the failure to
obtain such consent, approval or license would not have a material adverse
effect on the ability of the Purchasers to perform their obligations hereunder;
and (d) filings in compliance with the provisions of the HSR Act.

Section 3.4 Investment Representations.

(a) Such Purchaser is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

(b) Such Purchaser has been advised by the Company that the Purchased Shares
have not been registered under the Securities Act, that the Purchased Shares
will be issued on the basis of the statutory exemption provided by Section 4(2)
under the Securities Act or Regulation D promulgated thereunder, or both,
relating to transactions by an issuer not involving any public offering and
under similar exemptions under certain state securities Laws, that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and that the Company’s reliance thereon is based in part upon the
representations made by such Purchaser in this Agreement and the Related
Agreements. Such Purchaser acknowledges that it has been informed by the Company
of, or is otherwise familiar with, the nature of the limitations imposed by the
Securities Act and the rules and regulations thereunder on the transfer of
securities.

(c) Such Purchaser is purchasing the Purchased Shares for its own account and
not with a view to, or for sale in connection with, any distribution thereof in
violation of federal or state securities Laws.

(d) By reason of its business or financial experience, such Purchaser has the
capacity to protect its own interest in connection with the transactions
contemplated hereunder. Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Shares.

(e) The Company has provided to such Purchaser all documents and information
that such Purchaser has requested relating to an investment in the Company. Such
Purchaser recognizes that investing in the Company involves substantial risk,
and is fully aware of and has read the various risks related to the Company and
an investment in the Purchased Shares disclosed in the SEC Documents. Such
Purchaser has carefully considered the investment in the Purchased Shares and,
to the extent deemed necessary after such consideration, discussed with the
Purchaser’s professional legal, tax and financial advisers the suitability of an
investment in the Company.

(f) Neither Purchaser nor any of its Affiliates has directly or indirectly, nor
has any person acting on behalf of or pursuant to any understanding with such
Purchaser, engaged in any purchase or sale of Common Stock (including, without
limitation, any Short Sales (as defined below) involving the Company’s
securities) since the date that such Purchaser became aware of the transactions
contemplated hereby. For the purposes of this Section 3.4(f), “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO adopted under the Exchange Act and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales and other transaction through non-US broker-dealers or foreign regulated
brokers having the effect of hedging the securities of the Company or the
investment contemplated under this Agreement.

(g) Such Purchaser does not beneficially own (as such term is defined in
Rule 13d-3 under the Exchange Act) any Common Stock and is not a record owner of
any Common Stock.

Section 3.5 No Brokers or Finders. No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
or omission by such Purchaser.

ARTICLE IV
COVENANTS OF THE PARTIES

Section 4.1 Interim Conduct of Business.

(a) Except as otherwise expressly required by this Agreement, the Related
Agreements or applicable Law, between the date of this Agreement and the
Closing, the Company shall, and the Company shall cause each of its Subsidiaries
to, (i) use commercially reasonable efforts to conduct its business only in the
ordinary course of business and (ii) use commercially reasonable efforts to
(A) preserve the present business operations, organization (including executive
officers) and goodwill of the Company and its Subsidiaries and (B) preserve
material business relationships with customers, suppliers, consultants and
others having business dealings with the Company; provided, however, that
nothing in this clause (ii) shall limit or require any actions that the Board of
Directors may, in good faith, determine to be inconsistent with its duties or
the Company’s obligations under applicable Law.

(b) Except as otherwise expressly contemplated by this Agreement, the Related
Agreements or as required by applicable Law, without the prior written consent
of the Majority Purchasers, between the date of this Agreement and the Closing,
the Company shall not, and the Company shall cause each of its Subsidiaries to
not:

(i) amend its articles of incorporation or bylaws or similar organizational
documents;

(ii) change the number of directors on the Board of Directors from eight (8) or
change the current or anticipated future structure of the Board of Directors;

(iii) (A) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, securities or other property) in respect of, or
convertible into or exchangeable or exercisable for, any of its capital stock
(other than dividends and distributions by a direct or indirect wholly-owned
Subsidiary of the Company to its parent); (B) adjust, split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or any of its other securities; or (C) purchase, redeem or
otherwise acquire any shares of its capital stock or any other of its securities
or any rights, warrants or options to acquire any such shares or other
securities, other than repurchases of Common Stock pursuant to existing
compensation, benefits, option, restricted share or employment agreements or
plans existing on the date of this Agreement;

(iv) issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
of its capital stock, any other voting securities or any securities convertible
into or exchangeable for, or any rights, warrants or options to acquire, any
such capital stock, voting securities or convertible or exchangeable securities,
other than any issuance of (A) Common Stock on exercise of any compensatory
stock options outstanding on the date of this Agreement, or (B) capital stock or
compensatory stock options to employees or directors of the Company or any of
its Subsidiaries in the ordinary course of business and consistent with past
practice;

(v) sell, lease, mortgage, pledge, grant a lien or security interest on, or
otherwise encumber or dispose of any of its properties or assets, except (A) in
the ordinary course of business consistent with past practice, or (B) with
respect to transactions involving not in excess of $10 million in the aggregate;

(vi) (A) file, or consent by answer or otherwise to the filing against the
Company or any of its Subsidiaries of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, insolvency, reorganization,
moratorium or other similar Law of any jurisdiction, (B) make an assignment for
the benefit of the creditors of the Company or any of its Subsidiaries,
(C) consent to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Company or any of its
Subsidiaries or with respect to any substantial part of its or their property,
or (D) take any corporate action for the purpose of any of the foregoing;

(vii) dissolve, liquidate or wind up the Company; or

(viii) authorize any of, or commit to agree to take, any of the foregoing
actions.

Section 4.2 Access; Confidentiality.

(a) From the date of this Agreement until the Closing, the Company, subject to
Section 4.2(b), shall allow and shall cause the Company’s Subsidiaries to allow,
upon reasonable advance notice, TCV VII and its officers, employees, advisors,
consultants, agents and other representatives (collectively, “Representatives”)
such reasonable access during normal business hours, and in such a manner as to
not interfere with the normal operation of the Company and its Subsidiaries, to
their books, records, properties and personnel and to such other information as
TCV VII may reasonably request; provided, however, that in no event shall TCV
VII and its Representatives have access to any information that (i) based on
reasonable advice of the Company’s counsel, would destroy any legal privilege or
(ii) in the reasonable judgment of the Company, would (A) result in the
disclosure of any trade secrets of third parties or (B) violate any obligation
of the Company with respect to confidentiality; provided, further, that the
Company and the Company’s Subsidiaries shall use commercially reasonable efforts
to make appropriate substitute disclosure arrangements under circumstances where
the restrictions in clauses (i) and (ii) of this Section 4.2(a) apply.

(b) Upon the Closing, that certain Non-Disclosure Agreement, effective
February 22, 2011, between the Company and TCMI (the “Non-Disclosure Agreement”)
automatically shall terminate in all respects, without any further action by the
Company, TCMI, the Purchasers or their respective Affiliates. From and after the
Closing, each of TCMI and the Purchasers agrees that it shall maintain the
strict confidentiality of all Information and shall not disclose any Information
to any Person, except that TCMI and the Purchasers may disclose the Information
(i) to authorized Representatives of the Company and its Subsidiaries or the
Purchasers and as otherwise may be proper in the course of performing such
Purchaser’s obligations, or enforcing such Purchaser’s rights, under this
Agreement, (ii) to any bona fide prospective purchaser of the Common Stock
directly or indirectly held by such Purchaser, provided that such prospective
purchaser agrees to be bound by the terms of this Section 4.2(b), and (iii) as
is, in the reasonable opinion of TCMI’s or any Purchaser’s legal counsel,
required to be disclosed to a Governmental Entity, or by subpoena, summons or
legal process, or by Law. Each of TCMI and the Purchasers shall advise each of
its Affiliates and Representatives to whom Information is disclosed to comply
with this Section 4.2(b) to the same extent as if it had executed and delivered
this Agreement itself, and TCMI and each Purchaser shall be responsible for the
failure of any of its Affiliates or Representatives to so comply.

Section 4.3 Commercially Reasonable Efforts to Complete. Each of the Purchasers
and the Company shall use its commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other party or parties hereto in doing, all things reasonably
necessary, proper or advisable under applicable Law to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using commercially reasonable efforts
to: (a) cause the conditions to the transactions contemplated hereby set forth
in Article V and Article VI to be satisfied; (b) obtain all necessary actions or
non-actions, waivers, consents, approvals, orders and authorizations from
Governmental Entities and make all necessary registrations, declarations and
filings with Governmental Entities; and (c) execute or deliver any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement; provided, however, that
in no event shall any Purchaser have any obligation to make any payment of a
material sum to a third party (other than the payment of the purchase price in
respect of the Purchased Shares, expenses of advisors incurred in connection
with the transactions contemplated hereby and filing or administrative fees,
including any HSR filing fees) or to sell, divest or dispose of any of its
assets or businesses, in each case in order to satisfy its obligations under
this Section 4.3. In furtherance and not in limitation of the foregoing, each of
the Company and the Purchasers agrees to (i) make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement within five (5) days after the date
of this Agreement, (ii) supply as promptly as reasonably practicable any
additional information and documentary material that may reasonably be requested
pursuant to the HSR Act and (iii) use its commercially reasonable efforts to
take or cause to be taken all other actions necessary, proper or advisable
consistent with this Section 4.3 to cause the expiration or termination of the
applicable waiting periods, or receipt of required authorizations, as
applicable, under the HSR Act as promptly as reasonably practicable. Without
limiting the foregoing, the parties shall request and shall use commercially
reasonable efforts to obtain early termination of the waiting period under the
HSR Act.

Section 4.4 Notification of Certain Matters. Prior to the Closing, the Company
shall give prompt written notice to each Purchaser of the occurrence or
non-occurrence of any event known to the Company the occurrence or
non-occurrence of which would reasonably be expected to cause any representation
or warranty contained in Article II to be untrue, or the failure of the Company
to comply with or satisfy any covenant or agreement under this Agreement. Prior
to the Closing, each Purchaser shall give prompt written notice to the Company
and each other Purchaser of the occurrence or non-occurrence of any event known
to such Purchaser the occurrence or non-occurrence of which would reasonably be
expected to cause any representation or warranty of such Purchaser contained in
Article III to be untrue, or the failure of such Purchaser to comply with or
satisfy any covenant or agreement under this Agreement.

Section 4.5 Public Statements and Disclosure. Neither the Company nor any of the
Purchasers shall issue any public release or make any public announcement or
disclosure concerning this Agreement or the transactions contemplated by this
Agreement without the prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned) of the Majority Purchasers, in
the case of any release, announcement or disclosure by the Company, or the
Company, in the case of any release, announcement or disclosure by any
Purchaser, except as such release, announcement or disclosure may be required by
applicable Law or the rules or regulations of any applicable United States
securities exchange or regulatory or Governmental Entity to which the relevant
party is subject or submits, wherever situated, in which case the party required
to make the release, announcement or disclosure shall use its commercially
reasonable efforts to allow the applicable other party or parties hereto
reasonable time to comment on such release, announcement or disclosure in
advance of such issuance (it being understood that the final form and content of
any such release, announcement or disclosure, as well as the timing of any such
release, announcement or disclosure, shall be at the final discretion of the
disclosing party).

Section 4.6 Legends. Each Purchaser acknowledges and agrees that the Purchased
Shares will bear a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

Section 4.7 Restrictions on Purchaser Actions.

(a) Each Purchaser agrees that until the date on which such Purchaser and its
Restricted Affiliates own, in the aggregate, less than 5% of the Common Stock
determined on a fully diluted basis (which shall be determined assuming
conversion of all convertible, exchangeable or exercisable capital stock,
securities, warrants and options) (the “Restricted Period”), without the prior
written consent of the Board of Directors, it will not, and will cause its
Restricted Affiliates not to, at any time agree to, make any public proposal to
acquire or acquire, directly or indirectly, by purchase or otherwise, record
ownership or beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act ), of any securities of the Company which if acquired would result
in such Purchaser and its Restricted Affiliates, in the aggregate, having record
or beneficial ownership of more than 24.99% of the Common Stock beneficially
owned by all securityholders of the Company at the time of determination
(excluding for purposes of this calculation any compensatory stock options
and/or unvested restricted shares outstanding at the time of determination);
provided, however, that if the Company takes any direct or indirect action that
results in the number of shares of Common Stock being reduced (e.g., stock
repurchases), no Purchaser or any of its Restricted Affiliates shall be deemed
to have breached this Section 4.7(a) solely as a result of such action.

(b) During the Restricted Period, absent the prior written consent of the
Company, each Purchaser agrees not to, and agrees to cause its Restricted
Affiliates not to, directly or indirectly: (i) publicly propose to enter into,
directly or indirectly, any merger, consolidation, business combination or other
similar transaction involving the Company; (ii) make, or in any way participate
in, any solicitation of proxies to vote any securities of the Company under any
circumstances for a change in the directors or management of the Company, or in
connection with a merger or acquisition of the Company, or deposit any
securities of the Company in a voting trust or subject them to a voting
agreement or other agreement of similar effect (it is understood and agreed that
this clause (ii) shall not prohibit any Purchaser or any of its Affiliates from
voting any securities of the Company in their discretion); (iii) form, join or
in any way participate in a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with respect to any securities of the Company that describes
any plans or proposals required to be disclosed in response to any of clauses
(a) through (j) of Item 4 of any Schedule 13D (or any amendment thereto), other
than a group including solely such Purchaser and its Affiliates; (iv) publicly
disclose any intention, plan or arrangement to change the Board of Directors or
executive officers of the Company or any of its Subsidiaries or the certificate
of incorporation, bylaws or certificate of designations of the Company or any of
its Subsidiaries; or (v) advise, assist or encourage any other Persons in
connection with any of the foregoing; it being understood and agreed that
nothing in this Section 4.7(b) shall restrict or prohibit the TCV Designee or
any other representative of the Purchasers who is a director of the Company,
from taking any action, or refraining from taking any action, which he or she
determines, in his or her sole discretion, is necessary to fulfill his or her
fiduciary duties as a member of the Board of Directors.

(c) The provisions of Section 4.7(a) and (b) shall terminate in the event that
the Board of Directors shall: (i) recommend in favor of a tender offer for a
majority of the outstanding capital stock of the Company; (ii) approve a
liquidation of the Company or the sale of all or substantially all of the assets
of the Company to another Person; (iii) approve a merger or consolidation of the
Company with any other Person that would result in the voting securities of the
Company outstanding immediately prior thereto representing less than a majority
of the voting power to elect a majority of the board of directors or similar
body of the Person surviving such merger or resulting from such consolidation;
or (iv) sell or otherwise issue to any Person voting securities of the Company
that would result in such Person having a majority of the combined voting power
of the voting securities of the Company. For purposes hereof, “voting power”
means the power to vote in the election of directors generally.

(d) The provisions of Section 4.7(a) and (b) shall be reinstated and shall apply
in full force according to their terms in the event that: (i) if the provisions
of Section 4.7(a) and (b) shall have terminated as a result of a tender offer
under clause (c)(i) above, such tender offer (as originally made or as extended
or modified) shall have terminated (without any securities being accepted
thereunder for purchase) prior to the commencement of a tender offer by any
Purchaser or any of its Restricted Affiliates that would have been permitted
pursuant to clause (c)(i) as a result of such third-party tender offer; (ii) any
tender offer by any Purchaser or any of its Restricted Affiliates (as originally
made or as extended or modified) that was permitted to be made pursuant to
clause (c)(ii) through (c)(iv) shall have terminated (without any securities
being accepted thereunder for purchase); or (iii) if the provisions of
Section 4.7(a) and (b) shall have terminated as a result of clause (c)(ii),
(c)(iii) or (c)(iv), the Board of Directors shall have determined to rescind or
abandon the previous action described in clause (c)(ii) through (iv) (and no
such action shall have closed). Upon reinstatement of the provisions of
Section 4.7(a) and (b), the preceding provisions of this Section 4.7 shall
continue to govern, including, those that provide for the termination of any of
the provisions of this Section 4.7 in the event that any of the events described
in clause (c) shall occur.

Section 4.8 TCV Designee and Management Rights.

(a) Immediately prior to and conditioned upon the Closing, the Board of
Directors shall, and shall take all actions necessary to, promptly (i) increase
the number of directors on the Board of Directors from eight (8) to nine (9) and
(ii) elect Jake Reynolds (the “TCV Designee”) to the Board of Directors to hold
office until the next annual meeting of stockholders and until his or her
successor is elected and qualified or until his death, retirement, resignation
or removal. After the initial election of the TCV Designee to the Board of
Directors, the Purchasers shall have no continuing rights hereunder with respect
to the election of a designee of the Purchasers to the Board of Directors. The
rights of the Purchasers pursuant to this Section 4.8(a) shall not be
transferable to, or exercisable by, any person other than the Purchasers.

(b) The Company shall, upon the TCV Designee becoming a director of the Company,
(i) enter into an indemnification agreement with such director in the form
entered into with the other directors of the Company, modified to include the
provisions set forth in Exhibit C, and (ii) cause such TCV Designee to be
covered by any directors and officers insurance policy maintained by the Company
from time to time at all times that such TCV Designee serves on the Board of
Directors.

(c) At the Closing, the Company shall enter into a VCOC management rights
agreement (a “Management Rights Agreement”) with each of TCV VII and TCV VII (A)
in the forms attached hereto as Exhibit D-1 and Exhibit D-2, respectively.

Section 4.9 Specific Performance. The Purchasers and the Company agree that
irreparable damage would occur and that the Company and the Purchasers, as
applicable, would not have any adequate remedy at Law in the event that any of
the provisions of Section 4.2(b) (Confidentiality), Section 4.7, (Restrictions
on Purchaser Actions) or Section 4.8 (TCV Designee and Management Rights) were
not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the Purchasers and the Company agree that the Company and
the Purchasers, as applicable, shall without the necessity of proving the
inadequacy of money damages or posting a bond be entitled to an injunction or
injunctions to prevent breaches of such Sections and to enforce specifically the
terms, provisions and covenants contained therein, this being in addition to any
other remedy to which they are entitled at Law or in equity.

ARTICLE V
CONDITIONS TO THE PURCHASERS’ OBLIGATION

The obligation of a Purchaser to consummate the transactions contemplated hereby
is subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent:

Section 5.1 Representations and Warranties. Each of the representations and
warranties of the Company contained in Article II of this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of the Closing Date, except for representations and warranties that speak as
of a specific date or time other than the Closing Date (which need only be true
and correct in all material respects as of such date or time); provided,
however, that if a representation or warranty is qualified by “materiality” or
“Material Adverse Effect” or similar qualifier, such representation or warranty
(as so qualified) shall be true and correct in all respects.

Section 5.2 Covenants. The Company shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by it at or prior to the Closing.

Section 5.3 No Material Adverse Effect. Since the date of this Agreement, no
event, development, circumstance or condition shall have occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

Section 5.4 Certificates. The Company shall have delivered to the Purchasers
(i) a certificate, dated as of the Closing Date and executed on behalf of the
Company by its Chief Executive Officer, to the effect that each of the
conditions set forth in Section 5.1, Section 5.2 and Section 5.3 has been
satisfied, and (ii) a certificate, dated as of the Closing Date and executed on
behalf of the Company by its Secretary, certifying the Company’s (A) certificate
of incorporation, as amended, (B) bylaws, as amended, and (C) board resolutions
approving this Agreement, the Related Agreements and the transactions
contemplated hereby and thereby.

Section 5.5 HSR Act. All waiting periods (and any extensions thereof) under the
HSR Act applicable to the consummation of the transactions contemplated by this
Agreement shall have expired or otherwise been terminated.

Section 5.6 No Law, Order or Proceeding. No Law, order, rule or regulation of
any Governmental Entity shall be in effect prohibiting or making illegal the
purchase and sale of the Purchased Shares or the other transactions contemplated
by this Agreement or the Related Agreements, and no action, proceeding or
investigation shall have been commenced by any such authority against any party
hereto seeking to restrain or prohibit any such transaction.

Section 5.7 Stock Certificates. The Company shall have delivered one or more
stock certificates to each Purchaser representing the portion of the Purchased
Shares to be purchased by such Purchaser.

Section 5.8 Investor Rights Agreement. The Company shall have entered into the
Investor Rights Agreement.

Section 5.9 TCV Designee. Subject only to the occurrence of the Closing, the
Board shall include the TCV Designee, who shall have been duly elected to the
Board.

Section 5.10 Legal Opinion. The Company shall have provided an opinion addressed
to the Purchasers rendered by its outside legal counsel, Latham & Watkins LLP,
substantially in form and substance attached hereto as Exhibit F.

Section 5.11 Management Rights Agreements. The Company shall have entered into
the Management Rights Agreements with each of TCV VII and TCV VII (A).

Section 5.12 Subsequent Listing Application. The Company shall have submitted a
Subsequent Listing Application pursuant to Section 7 of the NYSE Listed Company
Manual and received notice from the NYSE that the Purchased Shares have been
approved for listing on the NYSE upon official notice of issuance.

ARTICLE VI
CONDITIONS TO THE COMPANY’S OBLIGATION

The obligation of the Company to consummate the transactions contemplated hereby
with respect to each Purchaser is subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions precedent by such
Purchaser:

Section 6.1 Representations and Warranties; Performance. Each of the
representations and warranties of such Purchaser contained in Article III of
this Agreement shall be true and correct in all material respects on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except for
representations and warranties that speak as of a specific date or time other
than the Closing Date (which need only be true and correct in all material
respects as of such date or time); provided, however, that if a representation
or warranty is qualified by “materiality” or “material adverse effect” or
similar qualifier, such representation or warranty (as so qualified) shall be
true and correct in all respects.

Section 6.2 Covenants. Such Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by it at or prior to the Closing.

Section 6.3 Certificates. Such Purchaser shall have delivered to the Company a
certificate, dated as of the Closing Date and executed on behalf of such
Purchaser by its authorized representative, to the effect that each of the
conditions set forth in Section 6.1 and Section 6.2 has been satisfied.

Section 6.4 HSR Act. All waiting periods (and any extensions thereof) under the
HSR Act applicable to the consummation of the transactions contemplated by this
Agreement shall have expired or otherwise been terminated.

Section 6.5 No Law, Order or Proceeding. No Law, order, rule or regulation of
any Governmental Entity shall be in effect prohibiting or making illegal the
purchase and sale of the Purchased Shares or the other transactions contemplated
by this Agreement or the Related Agreements, and no action, proceeding or
investigation shall have been commenced by any such authority against any party
hereto seeking to restrain or prohibit any such transaction.

Section 6.6 Consideration for the Securities. Such Purchaser shall have paid the
purchase price of the Purchased Shares to be purchased by such Purchaser in full
at the Closing either by certified check or by wire transfer of immediately
available funds to an account designated in writing by the Company.

Section 6.7 Investor Rights Agreement. Such Purchaser shall have entered into
the Investor Rights Agreement.

ARTICLE VII
TERMINATION

Section 7.1 Termination. This Agreement, as it applies to any single Purchaser,
may be terminated prior to the Closing:

(a) by mutual written agreement of the Company and such Purchaser, upon written
notice to the other parties;

(b) by the Company or such Purchaser, who have agreed to use commercially
reasonable efforts and cooperate in good faith to consummate the transactions
contemplated by this Agreement pursuant to Section 4.3 hereof (including,
without limitation, the parties agreement to request and use commercially
reasonable efforts to obtain early termination of the waiting period under the
HSR Act), upon written notice to the other parties, in the event that the
Closing does not occur on or before September 1, 2011; provided, however, that
the right to terminate this Agreement pursuant to this Section 7.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(c) by such Purchaser, upon written notice to the other parties, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that Section 5.1 or
Section 5.2 would not be satisfied and (ii) such breach or condition is not
curable provided that this Section 7.1(c) shall only apply if such Purchaser is
not in material breach of any of the terms of this Agreement;

(d) by the Company with respect to any single Purchaser, upon written notice to
the other parties, if (i) there has been a breach of any representation,
warranty, covenant or agreement made by such Purchaser in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 6.1 or Section 6.2 would not be satisfied and
(ii) such breach or condition is not curable; provided that this Section 7.1(d)
shall only apply if the Company is not in material breach of any of the terms of
this Agreement; or

(e) by the Company or such Purchaser, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable.

For the avoidance of doubt, the termination of this Agreement with respect to
any single Purchaser pursuant to this Section 7.1 shall not terminate or
otherwise affect this Agreement with respect to any other Purchaser.

Section 7.2 Effects of Termination. In the event of the termination of this
Agreement with respect to any single Purchaser pursuant to Section 7.1, this
Agreement, as applicable to such Purchaser, shall be of no further force or
effect without liability of any party or parties hereto, as applicable, to the
other party or parties hereto, as applicable, except (a) for the terms of this
Section 7.2 and Article VIII, each of which shall survive the termination of
this Agreement, as applicable to such Purchaser, and (b) that nothing herein
shall relieve the Company or such Purchaser, as applicable, from liability for
any willful breach of, or fraud in connection with, this Agreement.

ARTICLE VIII
MISCELLANEOUS

Section 8.1 Survival of Representations. The representations, warranties,
covenants and agreements made herein or in any certificates or documents
executed in connection herewith shall survive the execution and delivery hereof
and the Closing of the transactions contemplated hereby. Notwithstanding the
foregoing, the representations and warranties contained in or made pursuant to
this Agreement shall terminate on, and no claim or action with respect thereto
may be brought with respect to such representation and warranties after, the
earlier of (a) the date that is thirty (30) days after the date the Company
filed its annual report on Form 10-K for the year ending June 30, 2011 and
(b) the date that is ten (10) days after the effective date of the Resale Shelf
Registration (as defined in the Investor Rights Agreement); except for the
representations and warranties set forth in Section 2.2, Section 2.18 and
Section 2.23 which shall survive indefinitely.

Section 8.2 Shares Owned by Affiliates. For the purposes of applying all
provisions of this Agreement which condition the receipt of information or
access to information or exercise of any rights upon ownership of a specified
number or percentage of shares, the shares owned of record by any Affiliate of a
Purchaser shall be deemed to be owned by such Purchaser.

Section 8.3 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or other electronic transmission service (including
electronic mail) shall be considered original executed counterparts for purposes
of this Section 8.3, provided that receipt of copies of such counterparts is
confirmed.

Section 8.4 Governing Law.

(a) Except to the extent the Delaware General Corporation Law is mandatorily
applicable, this Agreement and any disputes arising hereunder or controversies
related hereto shall be governed by and construed in accordance with the
internal Laws, and not the Laws of conflicts, of the State of New York that
apply to contracts made and performed entirely within such state. The parties
hereto hereby submit to the non-exclusive jurisdiction of the federal and state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The parties hereto irrevocably and unconditionally waive
any objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in federal
and state courts in the Borough of Manhattan in the City of New York and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

(b) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 8.5 Entire Agreement; No Third Party Beneficiary. This Agreement and the
Related Agreements contain the entire agreement by and among the parties with
respect to the subject matter hereof and all prior negotiations, writings and
understandings relating to the subject matter of this Agreement, including the
term sheet dated March 16, 2011 between the Company, TCV VII and TCV VII (A),
are merged into and are superseded and canceled by, this Agreement and the
Related Agreements. Except with respect to Section 4.8(b), this Agreement is not
intended to confer upon any Person not a party hereto (or its successors and
permitted assigns) any rights or remedies hereunder.

Section 8.6 Expenses. Whether or not the Closing shall occur, all fees, costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees, shall be paid by the
party incurring such expenses, except that on the Closing Date the Company shall
pay up to $150,000 of the reasonable and documented out-of-pocket fees and
expenses incurred by the Purchasers, including the reasonable and documented
fees and expenses of counsel for the Purchasers and any HSR filing fees.

Section 8.7 Notices. All notices and other communications hereunder will be in
writing and given by (a) personal delivery, (b) certified or registered mail,
return receipt requested, (c) nationally recognized overnight delivery service,
such as Federal Express, (d) facsimile, with confirmation of transmission by the
transmitting equipment, or (e) electronic mail, provided the relevant computer
record indicates a full and successful transmission, in each case to the party
to whom it is given at such party’s physical address, facsimile number or
electronic mail address set forth below or such other physical address,
facsimile number or electronic mail address as such party may hereafter specify
by notice to the other parties hereto given in accordance herewith. Any such
notice or other communication shall be deemed to have been given as of the date
so personally delivered or transmitted by facsimile or electronic mail
transmission, on the next Business Day when sent by overnight delivery services
or five (5) days after the date so mailed if by certified or registered mail.

If to the Company, to:

K12 Inc
2300 Corporate Park Drive
Herndon, VA 20171
Attention: General Counsel
Fax No.: (703) 483-7496
Email: hpolsky@k12.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
555 Eleventh Street, N.W.
Suite 1000
Washington, DC 20004
Attention: William P. O’Neill
Fax No.: (202) 637-2201
Email: william.o’neill@lw.com

If to a Purchaser, to:

Technology Crossover Ventures
528 Ramona Street
Palo Alto, CA 94301
Attention: Carla S. Newell, Frederic D. Fenton
Fax No.: (650) 614-8222
Email: cnewell@tcv.com, rfenton@tcv.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Stephen L. Ritchie, P.C.
Fax No.: (312) 862-2200
Email: stephen.ritchie@kirkland.com

Section 8.8 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Majority
Purchasers. Upon notice to the Company, any Purchaser may assign some or all of
its rights hereunder without the consent of the Company to any Affiliate of such
Purchaser, and such assignee shall be deemed to be a Purchaser hereunder with
respect to such assigned rights and shall agree in writing to be bound by the
terms, conditions, representations and covenants of this Agreement and the
Related Agreements that apply to such Purchaser.

Section 8.9 Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 8.10 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Majority Purchasers; provided that no such modification or amendment
that would adversely affect any Purchaser in a manner materially different than
how it affects the Majority Purchasers shall be effective against such adversely
affected Purchaser without the prior written consent of such adversely affected
Purchaser. Any party hereto may, only by an instrument in writing, waive
compliance by any other party or parties hereto with any term or provision
hereof on the part of such other party or parties hereto to be performed or
complied with. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor will any single or
partial exercise of any right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The waiver by any party
hereto of a breach of any term or provision hereof shall not be construed as a
waiver of any subsequent breach. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

Section 8.11 Interpretation; Absence of Presumption.

(a) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules
and Exhibits) and not to any particular provision of this Agreement, and
Article, Section, paragraph, Exhibit and Schedule references are to the
Articles, Sections, paragraphs, Exhibits, and Schedules to this Agreement unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless the
context otherwise requires or unless otherwise specified; and (iv) the word “or”
shall not be exclusive.

(b) With regard to each and every term and condition of this Agreement and any
and all agreements and instruments subject to the terms hereof, the parties
hereto understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.

Section 8.12 Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof;
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

Section 8.13 Equitable Adjustment. If between the date of this Agreement and the
Closing Date the outstanding shares of Common Stock shall have been changed into
a different number of shares or a different class, solely by reason of any stock
dividend, subdivision, reclassification, recapitalization, split, reverse split,
combination or exchange of shares or any other similar transaction, the number
of Purchased Shares and the purchase price per Purchased Share shall be
correspondingly adjusted to reflect such stock dividend, subdivision,
reclassification, recapitalization, split, reverse split, combination or
exchange of shares or any other similar transaction and to provide to each
Purchaser the same economic effect as contemplated by this Agreement prior to
such action.

Section 8.14 Schedules. The Schedule of Exceptions to this Agreement (the
“Schedule of Exceptions”) shall be arranged in sections and subsections
corresponding to the numbered section and lettered subsections of this
Agreement. Any information disclosed in any such section or subsection shall be
deemed fully disclosed for the purposes of all of the other such sections and
subsections and shall be deemed to qualify all representations and warranties of
the Company if the applicability of such information to such other section or
subsection is reasonably apparent on its face. Neither the specification
(directly or indirectly by reference to a defined term hereof) of any dollar
amount in the representations and warranties set forth in Article II nor the
inclusion of any items in the Schedule of Exceptions shall be deemed to
constitute an admission by the Company or the Purchasers, or otherwise imply,
that any such amount or such items so included are material for the purposes of
this Agreement. The inclusion of, or reference to, any item within any
particular section or subsection to the Schedule of Exceptions does not
constitute an admission by the Company or the Purchasers that such item meets
any or all of the criteria set forth in this Agreement for inclusion in such
section or subsection.

[Signature pages follow]

The parties have caused this Securities Purchase Agreement to be executed as of
the date first written above.

COMPANY:

K12 INC.

By: /s/ Ronald J. Packard
Name: Ronald J. Packard
Title: Chief Executive Officer



PURCHASERS:

TCV VII, L.P.

By: Technology Crossover Management VII, L.P.
Its: General Partner

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By: /s/ Frederic D. Fenton
Name: Frederic D. Fenton
Title: Authorized Signatory


TCV VII (A), L.P.

By: Technology Crossover Management VII, L.P.
Its: General Partner

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By: /s/ Frederic D. Fenton
Name: Frederic D. Fenton
Title: Authorized Signatory


TCV MEMBER FUND, L.P.

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By: /s/ Frederic D. Fenton
Name: Frederic D. Fenton
Title: Authorized Signatory


2

SOLELY FOR PURPOSES OF SECTION 4.2(B) HEREOF:

TCMI, INC.

By: /s/ Frederic D. Fenton
Name: Frederic D. Fenton
Title: Authorized Signatory


EXHIBIT A
DEFINED TERMS



1.   The following capitalized terms have the meanings indicated:

“Accreditation” means the status of public recognition or listing granted by an
Accrediting Body to a school or an educational program reflecting the
Accrediting Body’s determination that the school or educational program meets
the published standards and requirements of the Accrediting Body.

“Accrediting Body” means any non-governmental entity or non-governmental
organization, including any institutional or specialized accrediting agency,
which engages in the granting or withholding of Accreditation of schools or
educational programs.

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day, other than a Saturday, Sunday or any other date in
which banks located in New York, New York are closed for business as a result of
federal, state or local holiday.

“Certificate of Designations” means the Certificate of Designations, Preferences
and Relative and Other Special Rights of Series A Special Stock dated as of
July 23, 2010.

“Code” means the Internal Revenue Code of 1986, as amended.

“Educational Agency” means any Governmental Entity, State Educational Agency,
Local Educational Agency, or Accrediting Body that engages in granting or
withholding Educational Approvals for, or otherwise has jurisdiction to
regulate, the Company or any of its Subsidiaries in accordance with standards
relating to the performance, operation, financial condition and/or academic
standards of, schools, educational programs and educational service providers.

“Educational Approval” means any (i) license, authorization, certification,
program participation agreement, Accreditation or other approval issued by an
Educational Agency with respect to the Company or any of its Subsidiaries and
(ii) license, authorization, certification or other approval issued to
individuals by an Educational Agency and required by Law for an individual to be
employed by the Company or any of its Subsidiaries or to be engaged by the
Company or any of its Subsidiaries in providing educational services.

“Educational Law” means any laws, regulations, orders, standards or requirements
administered or promulgated by any Educational Agency.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles as in effect in the United
States.

“Government Funding” means any funds accepted by the Company or any of its
Subsidiaries from any Governmental Entity.

“Government Program” means any federal, state or local program that provides
Government Funding or any program administered by an Educational Agency (other
than an Accrediting Body) relating to the performance, operation, financial
condition and/or academic standards of schools, educational programs and
educational service providers and whose requirements are binding upon the
Company or any of its Subsidiaries.

“Governmental Entity” means any federal, state, local or foreign government or
political subdivision or regulatory authority or any court, tribunal, judicial
or arbitral body, administrative agency or other governmental authority or
instrumentality, department, commission, board, bureau, or regulatory authority
thereof, including any Educational Agency other than an Accrediting Body.

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and rules and regulations promulgated thereunder.

“Information” means all documents, materials, reports and other information
relating to the Company or any of its Subsidiaries or their respective assets or
businesses, which was furnished to the Purchasers in connection with the
transactions contemplated hereby by or on behalf of the Company or any of its
Subsidiaries (whether prepared by the Company or its Representatives or
otherwise and irrespective of the form of communication). Notwithstanding the
foregoing, the term “Information” does not include any document, material,
report and other information that (i) is or becomes generally available to the
public (other than by or as a result of any unauthorized disclosure by any
Purchaser or its Representatives), (ii) was already known to any Purchaser at
the time of disclosure by or on behalf of the Company, as can be reasonably
demonstrated by such Purchaser, or (iii) becomes available to any Purchaser on a
non-confidential basis from a source other than the Company or its Subsidiaries,
provided that such source is not known by such Purchaser after due inquiry to
have disclosed such information in violation of an obligation of confidentiality
to the Company or any of its Subsidiaries.

“Intellectual Property Rights” means all registered copyrights, copyright
registrations and copyright applications, trademark registrations and
applications for registration, patents and patent applications, trademarks,
service marks, trade names and Internet domain names that are used by the
Company or any of its Subsidiaries in their business as presently conducted,
including all (i) databases, computer programs and other computer software user
interfaces, know-how, trade secrets, customer lists, proprietary technology,
processes and formulae, source code, object code, algorithms, development tools,
instructions and templates created by or on behalf of the Company or any of its
Subsidiaries and (ii) inventions, trade dress, logos and designs created by or
on behalf or any of the Company or any of its Subsidiaries.

“Investment Company Act” mean the Investment Company Act of 1940, as amended.

“Investor Rights Agreement” means the Investor Rights Agreement among the
Company and each of the Purchasers in the form attached to the Agreement as
Exhibit E.

“Law” means any rule, regulation, executive order, constitution, statute, order,
ordinance, law, code, or other requirement having the effect of law promulgated
by any Governmental Entity, including any Educational Law.

“Lien” means any mortgage, pledge, security interest or other encumbrance.

“Local Educational Agency” means any public authority legally constituted within
a state for either administrative control or direction of, or to perform a
service function for, public elementary or secondary schools in a city, county,
township, school district, or other political subdivision of a state, or for a
combination of school districts or counties as are recognized in a state as an
administrative agency for its public elementary or secondary schools.

“Majority Purchasers” means the Purchasers purchasing a majority of the
Purchased Shares hereunder.

“Material Adverse Effect” means a material adverse effect upon the business,
financial condition, assets, liabilities or results of operations of the Company
and its Subsidiaries, taken as a whole.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization or a government or
agency or political subdivision thereof.

“Permits” means all permits, licenses, authorizations, consents, approvals and
franchises from Governmental Entities.

“Proxy Statement” means the Company’s definitive proxy statement filed with the
SEC on November 23, 2010.

“Recent SEC Documents” means the SEC Documents filed since June 30, 2010, but
prior to the date hereof.

“Restricted Affiliate” means: (i) any Person who is directly or indirectly
responsible for the formation, management, operations, oversight or
administration of a Purchaser (including any principals, partners or employees
of any such Person); (ii) any investment fund directly or indirectly formed,
managed or controlled by any one or more Persons referred to in the preceding
clause (i); and (iii) any direct of indirect Subsidiary of any Person referred
to in the preceding clause (i) or clause (ii) in which any one or more such
Persons have the right to elect, directly or indirectly, a majority of the board
of directors, or similar governing body, of such Subsidiary or own a majority of
the voting securities entitled to elect such a majority of the board of
directors, or similar governing body.

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” means all reports, schedules, registration statements, proxy
statements and other documents (including all amendments, exhibits and schedules
thereto) filed by the Company with the SEC.

“Series A Special Stock” means the Company’s Preferred Stock designated as
Series A Special Stock.

“State Educational Agency” means any state governmental authority with
responsibility for the supervision of elementary, secondary and/or postsecondary
education in a state, or which provides such licenses, permits, consents,
approvals, certificates, program participation agreements or other approvals, in
each case, necessary for the operation of the business of the Company or its
Subsidiaries in that state in accordance with standards relating to the
performance, operation, financial condition and/or academic standards of
schools, educational programs and educational service providers.

“Stock Plans” means the K12 Inc. 2007 Equity Incentive Award Plan, the K12 Inc.
Employee Stock Purchase Plan and the K12 Inc. Amended and Restated Stock Option
Plan.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which (i) if a corporation, more than 50% of the total voting power of shares
of stock is at the time of determination entitled (irrespective of whether, at
the time, stock of any other class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof, or (ii) if a
partnership, limited liability company, association, joint venture or other
business entity, more than 50% of the partnership, joint venture or other
similar ownership interest thereof is at the time of determination owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof.

“Tax” and “Taxes” means all federal, state, local and foreign taxes, including
income, franchise, property, sales, withholding, payroll and employment taxes.

“TCV VII” means TCV VII, L.P., a Cayman Islands exempted limited partnership.

“TCV VII (A)” means TCV VII (A), L.P., a Cayman Islands exempted limited
partnership.

“VCOC” means “venture capital operating company” as defined in the Department of
Labor Regulations, Section 25101.3-101(d).

2. The following terms are defined in the Sections of the Agreement indicated:

3

INDEX OF TERMS

      Defined Term   Section
Agreement
  Preamble
Closing
  Section 1.2
Closing Date
  Section 1.2
Common Stock
  Recitals
Company
  Preamble
ERISA Documents
  Section 2.17
Financial Statements
  Section 2.7
Management Rights Agreement
  Section 4.8(c)
Non-Disclosure Agreement
  Section 4.2(b)
Preferred Stock
  Section 2.4(a)
Purchased Shares
  Recitals
Purchasers
  Preamble
Related Agreements
  Section 2.2
Representatives
  Section 4.2(a)
Restricted Period
  Section 4.7
Schedule of Exceptions
  Section 8.14
Securities Act
  Section 2.4(c)
TCMI
  Preamble
TCV Designee
  Section 4.8(a)

EXHIBIT B
PURCHASED SHARES

                      Number of     Purchaser   Purchased Shares   Aggregate
Purchase Price
TCV VII, L.P.
    2,617,727     $ 82,353,691.42  
TCV VII (A), L.P.
    1,359,447     $ 42,768,202.62  
TCV Member Fund, L.P.
    22,826     $ 718,105.96  
Total
    4,000,000     $ 125,840,000  
 
               

EXHIBIT C
CERTAIN INDEMNIFICATION PROVISIONS

WHEREAS, Indemnitee is a representative of TCV VII, L.P., a Cayman Islands
exempted limited partnership (the “Fund”), and has certain rights to
indemnification and/or insurance provided by the Fund which Indemnitee and the
Fund intend to be secondary to the primary obligation of the Company to
indemnify Indemnitee as provided herein, with the Company’s acknowledgement and
agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve on the Board.

The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by the Fund
and certain of its affiliates (collectively, the “Fund Indemnitors”). The
Company hereby agrees (i) that it is the indemnitor ahead of the Fund
Indemnitors (i.e., its obligations to Indemnitee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary with
respect to matters under this Agreement), (ii) that it shall be required to
advance the full amount of expenses incurred by Indemnitee and shall be liable
for the full amount of all expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the Third
Amended and Restated Certificate of Incorporation or Amended and Restated Bylaws
of the Company (or any agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and,
(iii) that it irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof. The Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms hereof.

EXHIBIT D
FORM OF MANAGEMENT RIGHTS AGREEMENT

EXECUTION COPY

MANAGEMENT RIGHTS AGREEMENT

This MANAGEMENT RIGHTS AGREEMENT (this “Agreement”) is entered into as of
[             ], 2011, by and between K12 Inc., a Delaware corporation, (the
“Company”) and TCV VII, L.P., a Cayman Islands exempted limited partnership
(“Fund”).

RECITALS

A. Fund’s organizational documents require that Fund have and maintain the
status of a “venture capital operating company” as defined in the Department of
Labor Regulations, Section 25101.3-101(d) (the “Regulations”).

B. The Regulations require that a venture capital operating company must have
direct contractual rights to participate substantially in or substantially
influence the conduct of the management of its portfolio companies.

C. In order to induce Fund to invest in the Company, the Company has agreed to
provide the rights described herein to Fund in connection with Fund’s purchase
of shares of Common Stock of the Company (“Common Stock”) pursuant to that
certain Securities Purchase Agreement dated April 13, 2011 (the “Purchase
Agreement”).

NOW, THEREFORE, the parties hereto agree that upon Fund’s purchase of Common
Stock from the Company, Fund will be entitled to the following contractual
management rights:

(1) Fund shall be entitled to consult with management of the Company on
significant business issues, including management’s proposed annual and
quarterly operating plans;

(2) Fund may examine the books and records of the Company and inspect its
facilities and may request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations, provided that access to highly confidential or proprietary
information and facilities need not be provided except to the extent provided to
all of the Company’s investors under the terms of the current financing; and

(3) If Fund is not represented on the Company’s Board of Directors, the Company
shall invite an employee of Fund or of Fund’s affiliates to attend all meetings
of its Board of Directors in a nonvoting observer capacity and, in this respect,
shall give such observer timely copies of all notices, minutes, consents and
other materials that it provides to its directors. Such representative may
participate in discussions of matters brought to the Board of Directors.

Fund agrees that any requests for information hereunder shall be made by it to
the Company’s Chief Financial Offer or General Counsel. Fund agrees that any
confidential information provided to or learned by it in connection with its
rights under this letter shall be subject to the confidentiality provisions set
forth in the Purchase Agreement.

The rights described herein shall terminate and be of no further force or effect
at such time as the TCV Purchasers (as defined in the Purchase Agreement) and
their affiliates no longer own, in the aggregate, at least 80% of the number of
Purchased Shares purchased by the TCV Purchasers pursuant to the Purchase
Agreement.

This Agreement and any disputes arising hereunder or controversies related
hereto shall be governed by and construed in accordance with the internal laws,
and not the laws of conflicts, of the State of Delaware that apply to contracts
made and performed entirely within such state.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and will become effective when one or
more counterparts have been signed by a party and delivered to the other
parties. Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service (including electronic mail) shall be
considered original executed counterparts for purposes of this Agreement,
provided that receipt of copies of such counterparts is confirmed.

* * * * *

IN WITNESS WHEREOF the parties hereto have hereby executed this Agreement as of
the date first above written.

K12 INC.
a Delaware corporation

By:
Name: Ronald J. Packard
Title: Chief Executive Officer


TCV VII, L.P.


a Cayman Islands Limited Partnership

By: Technology Crossover Management VII, L.P.
Its: General Partner

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By:
Name: Frederic D. Fenton
Title: Authorized Signatory


EXECUTION COPY

MANAGEMENT RIGHTS AGREEMENT

This MANAGEMENT RIGHTS AGREEMENT (this “Agreement”) is entered into as of
[             ], 2011, by and between K12 Inc., a Delaware corporation, (the
“Company”) and TCV VII (A), L.P., a Cayman Islands exempted limited partnership
(“Fund”).

RECITALS

A. Fund’s organizational documents require that Fund have and maintain the
status of a “venture capital operating company” as defined in the Department of
Labor Regulations, Section 25101.3-101(d) (the “Regulations”).

B. The Regulations require that a venture capital operating company must have
direct contractual rights to participate substantially in or substantially
influence the conduct of the management of its portfolio companies.

C. In order to induce Fund to invest in the Company, the Company has agreed to
provide the rights described herein to Fund in connection with Fund’s purchase
of shares of Common Stock of the Company (“Common Stock”) pursuant to that
certain Securities Purchase Agreement dated April 13, 2011 (the “Purchase
Agreement”).

NOW, THEREFORE, the parties hereto agree that upon Fund’s purchase of Common
Stock from the Company, Fund will be entitled to the following contractual
management rights:

(1) Fund shall be entitled to consult with management of the Company on
significant business issues, including management’s proposed annual and
quarterly operating plans;

(2) Fund may examine the books and records of the Company and inspect its
facilities and may request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations, provided that access to highly confidential or proprietary
information and facilities need not be provided except to the extent provided to
all of the Company’s investors under the terms of the current financing; and

(3) If Fund is not represented on the Company’s Board of Directors, the Company
shall invite an employee of Fund or of Fund’s affiliates to attend all meetings
of its Board of Directors in a nonvoting observer capacity and, in this respect,
shall give such observer timely copies of all notices, minutes, consents and
other materials that it provides to its directors. Such representative may
participate in discussions of matters brought to the Board of Directors.

Fund agrees that any requests for information hereunder shall be made by it to
the Company’s Chief Financial Offer or General Counsel. Fund agrees that any
confidential information provided to or learned by it in connection with its
rights under this letter shall be subject to the confidentiality provisions set
forth in the Purchase Agreement.

The rights described herein shall terminate and be of no further force or effect
at such time as the TCV Purchasers (as defined in the Purchase Agreement) and
their affiliates no longer own, in the aggregate, at least 80% of the number of
Purchased Shares purchased by the TCV Purchasers pursuant to the Purchase
Agreement.

This Agreement and any disputes arising hereunder or controversies related
hereto shall be governed by and construed in accordance with the internal laws,
and not the laws of conflicts, of the State of Delaware that apply to contracts
made and performed entirely within such state.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and will become effective when one or
more counterparts have been signed by a party and delivered to the other
parties. Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service (including electronic mail) shall be
considered original executed counterparts for purposes of this Agreement,
provided that receipt of copies of such counterparts is confirmed.

* * * * *

IN WITNESS WHEREOF the parties hereto have hereby executed this Agreement as of
the date first above written.

K12 INC.
a Delaware corporation

By:
Name: Ronald J. Packard
Title: Chief Executive Officer


TCV VII (A), L.P.


a Cayman Islands exempted limited partnership

By: Technology Crossover Management VII, L.P.
Its: General Partner

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By:
Name: Frederic D. Fenton
Title: Authorized Signatory


EXHIBIT E
FORM OF INVESTOR RIGHTS AGREEMENT

EXECUTION COPY

INVESTOR RIGHTS AGREEMENT

Dated as of [______ __], 2011
AMONG
K12 INC.
AND
THE INVESTORS NAMED HEREIN

4

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) is entered into as of [      
      ], 2011, by and among K12 Inc., a Delaware corporation (including its
successors and permitted assigns, the “Company”), and the entities listed as
“Investors” on the signature pages hereto (each, an “Investor” and,
collectively, the “Investors”).

RECITALS

A. The Company has entered into a Securities Purchase Agreement, dated as of
April 13, 2011 (as amended from time to time, the “Purchase Agreement”), with
each of the Investors pursuant to which the Company has sold to the Investors,
and the Investors have purchased from the Company, an aggregate of 4,000,000
shares of the Company’s Common Stock, par value $0.0001 per share (“Common
Stock”).

B. As a condition to each of the Investors’ obligations under the Purchase
Agreement, the Company and the Investors will enter into this Agreement for the
purpose of granting certain registration and other rights to the Investors.

NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, intending to be legally bound
hereby the parties agree as follows:

Section 1 Certain Definitions. As used in this Agreement, the capitalized terms
identified in the Preamble and the Recitals shall have the meanings identified
therein and the following terms shall have the following respective meanings:

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Agreement” shall have the meaning set forth in the Preamble hereof.

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act or the Exchange Act.

“Common Stock” shall have the meaning set forth in the Recitals hereof.

“Company” shall have the meaning set forth in the Preamble hereof.

“Company Indemnified Parties” shall have the meaning set forth in Section 8(a)
hereof.

“Effectiveness Period” shall have the meaning set forth in Section 3(b) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

“Holder” shall mean (i) any Investor holding Registrable Securities and (ii) any
member or general or limited partner of an Investor or other Person to whom the
rights under this Agreement have been transferred in accordance with Section 11
hereof.

“Holder Indemnified Parties” shall have the meaning set forth in Section 8(b)
hereof.

“Indemnified Party” shall have the meaning set forth in Section 8(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 8(c) hereof.

“Investor Shares” shall mean the shares of Common Stock purchased by the
Investors pursuant to the Purchase Agreement.

“Investors” shall have the meaning set forth in the Preamble hereof.

“Long-Form Registration Statement” shall have the meaning set forth in Section
3(a).

“Majority Holders” shall mean the holders of a majority of the Registrable
Securities at any time of determination.

“New Securities” shall have the meaning set forth in Section 2(a) hereof.

“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

“Purchase Agreement” shall have the meaning set forth in the Recitals hereof.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Securities” shall mean the Investor Shares or other securities
issued or issuable in respect of the Investor Shares upon any stock split, stock
dividend, recapitalization, reclassification, merger, consolidation or similar
event; provided, however, that such securities shall only be treated as
Registrable Securities until the earliest of: (w) the date on which such
security has been registered under the Securities Act and disposed of in
accordance with an effective registration statement relating thereto; (x) the
date on which such security has been sold pursuant to Rule 144 and the security
is no longer a Restricted Security; (y) the date on which all Registrable
Securities owned by the Holder thereof may be resold without volume restrictions
during any and all three-month periods pursuant to Rule 144; or (z) the date on
which such security is transferred in a transaction pursuant to which the
registration rights are not also assigned in accordance with Section 11 hereof.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 3 and Section 4 hereof, including all registration,
qualification, listing and filing fees (including fees for filings to be made
with and charged by the Financial Industry Regulatory Authority, Inc. in
connection with an Underwritten Take-Down), printing expenses, escrow fees
related to escrow funds established for the Company’s benefit, fees and
disbursements of counsel for the Company, blue sky fees and expenses, fees and
expenses charged by the Company’s independent public accountants, fees and
expenses of the Company in connection with any “road show,” the expense of any
special audits required by any such registration; provided, however, that
Registration Expenses shall not be deemed to include any Selling Expenses.

“Resale Shelf Registration” shall have the meaning set forth in Section 3(a)
hereof.

“Restricted Securities” shall mean the Investor Shares required to bear the
legend set forth in Section 13 hereof.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor provision.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder or any similar federal statute and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time.

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the securities registered by the Holders.

“Shelf Registration” shall mean the Resale Shelf Registration or a Subsequent
Shelf Registration, as applicable.

“Short-Form Registration Statement” shall have the meaning set forth in Section
3(a).

“Subsequent Holder Notice” shall have the meaning set forth in Section 3(e)
hereof.

“Subsequent Shelf Registration” shall have the meaning set forth in Section 3(c)
hereof.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which (i) if a corporation, more than 50% of the total voting
power of shares of stock is at the time of determination entitled (irrespective
of whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a partnership, limited liability company, association, joint venture
or other business entity, more than 50% of the partnership, joint venture or
other similar ownership interest thereof is at the time of determination owned
or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.

“TCV Holder” shall mean any of TCV VII, TCV VII (A), TCV Member Fund or any of
their respective Affiliates who at any time hold capital stock of the Company.

“TCV VII” shall mean TCV VII, L.P., a Cayman Islands exempted limited
partnership.

“TCV VII (A)” shall mean TCV VII (A), L.P., a Cayman Islands exempted limited
partnership.

“TCV Member Fund” shall mean TCV Member Fund, L.P., a Cayman Islands exempted
limited partnership.

“Transfer” shall mean any pledge, sale, contract to sell, assignment, transfer
or other disposition.

“Underwritten Take-Down” shall have the meaning set forth in Section 3(f)
hereof.

“Underwritten Take-Down Notice” shall have the meaning set forth in Section 3(f)
hereof.

Section 2 Participation Rights.

(a) If the Company proposes to issue or sell any shares of Common Stock or any
securities (including debt securities exchangeable for or convertible into
shares of Common Stock) containing options or rights to acquire any shares of
Common Stock (other than as a dividend on the outstanding shares of Common
Stock) or any securities exchangeable for or convertible into Common Stock
(collectively, the “New Securities”), other than in an Exempt Issuance, at least
twenty (20) days prior to such issuance or sale, the Company shall first offer
to sell to each TCV Holder a portion of such New Securities equal to the
quotient determined by dividing (x) the number of shares of Common Stock held by
such TCV Holder (assuming conversion of all convertible, exchangeable or
exercisable capital stock, securities, warrants and options) by (y) the total
number of shares of Common Stock then outstanding (assuming conversion of all
convertible, exchangeable or exercisable capital stock, securities, warrants and
options, other than unvested employee stock options and unvested restricted
shares). Each TCV Holder shall be entitled to purchase all or any portion of its
allotment of such New Securities at the most favorable price and on the most
favorable terms as such New Securities are to be offered to any other parties.
For purposes of this Agreement, “Exempt Issuance” means any issuance of New
Securities (i) as consideration in connection with the acquisition of another
company or business, (ii) pursuant to an underwritten public offering of debt or
equity securities of the Company, (iii) to employees or consultants or directors
of the Company or any of its Subsidiaries pursuant to arrangements approved by
the Company’s board of directors, (iv) upon conversion or exercise of, or in
exchange for, any securities of the Company or any options or other rights to
acquire securities of the Company outstanding on the date hereof or issued
hereafter in compliance with the terms of this Section 2, or (v) pursuant to any
stock split, stock dividend, stock combination, recapitalization or similar
transaction that affects all stockholders or holders of any class of securities
(as the case may be) proportionately.

(b) In order to exercise its purchase rights hereunder, a TCV Holder must,
within fifteen (15) days after receipt of written notice from the Company
describing in reasonable detail the New Securities being offered, the purchase
price thereof, the payment terms and such TCV Holder’s percentage allotment,
deliver a written notice to the Company notifying the Company of its intent to
exercise its purchase rights pursuant to this Section 2 and as to the amount of
New Securities such TCV Holder desires to purchase, up to the maximum amount
calculated pursuant to Section 2(a). Such notice shall constitute a binding
agreement of a TCV Holder to purchase the amount of New Securities so specified
at the price and other terms set forth in the Company’s notice to it. The
failure of a TCV Holder to respond within such fifteen (15) day period shall be
deemed to be a waiver of such TCV Holder’s rights under this Section 2 only with
respect to the offering described in the applicable notice.

(c) Upon the expiration of the ten (10) day exercise period described above, the
Company shall be entitled to sell such New Securities which the TCV Holders have
not elected to purchase during the one hundred and twenty (120) days following
such expiration on terms and conditions no more favorable to the purchasers
thereof than those offered to the TCV Holders. Any New Securities offered or
sold by the Company after such one hundred and twenty (120) day period must be
reoffered to the TCV Holders pursuant to the terms of this Section 2.

(d) If a TCV Holder exercises its purchase rights pursuant to this Section 2,
the closing of the purchase of the New Securities with respect to which such
right has been exercised shall take place within thirty (30) days after the
giving of notice of such exercise; provided that if such issuance is subject to
regulatory approval, such thirty (30) day period shall be extended until the
expiration of fifteen (15) days after all such approvals have been received, but
in no event later than one hundred and twenty (120) days from the date of the
Company’s initial notice pursuant to this Section 2. At any such closing of the
purchase of New Securities, the Company will deliver the New Securities being
acquired by each TCV Holder in the form of one or more certificates or
instruments, as applicable, issued in such TCV Holder’s name upon receipt by the
Company of payment of the full purchase price therefor by or on behalf of such
Purchaser.

(e) Notwithstanding anything to the contrary herein, for purposes of applying
this Section 2, a TCV Holder may assign its purchase rights pursuant to this
Section 2 to an investment fund affiliated with such TCV Holder; provided,
however, that any such assignee shall assume all of such TCV Holder’s rights,
obligations and agreements under this Agreement, the Purchase Agreement and the
Related Agreements (as defined in the Purchase Agreement) in connection with
such assignment.

(f) The purchase rights set forth in this Section 2 shall terminate upon the
first to occur of either (i) the TCV Holders and their Affiliates no longer
beneficially own at least fifty percent (50%) of the number of Investor Shares
acquired by the TCV Holders pursuant to the Purchase Agreement or (ii) the TCV
Holders and their Affiliates no longer beneficially own at least three percent
(3%) of the outstanding Common Stock at the time of determination. Additionally,
the purchase rights set forth in this Section 2 shall not be exercisable by any
TCV Holder or its Affiliates to the extent such exercise and the corresponding
purchase of the applicable New Securities by any TCV Holder or its Affiliates
would result in the TCV Holders and their Restricted Affiliates (as defined in
the Purchase Agreement), in the aggregate, having record or beneficial ownership
of more than 24.99% of the Common Stock beneficially owned by all
securityholders of the Company at the time of determination (excluding for
purposes of this calculation any compensatory stock options and/or unvested
restricted shares outstanding at the time of determination).

Section 3 Resale Shelf Registration.

(a) The Company shall use its best efforts to file no later than October 1, 2011
a registration statement covering the sale or distribution from time to time by
the Holders, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, including by way of an underwritten offering, block sale or
other distribution plan designated by the Majority Holders, of all of the
Registrable Securities (the “Resale Shelf Registration”) and shall use its best
efforts to cause such Resale Shelf Registration to be declared effective by the
Commission as promptly as possible after the filing thereof, but in any event
within forty-five (45) days after the filing of such Resale Shelf Registration
with the Commission. Such Resale Shelf Registration shall be on Form S-3 or on
another equivalent form providing for the registration of such Registrable
Securities (a “Short-Form Registration Statement”). If the Company is not
eligible to use a Short-Form Registration Statement by October 1, 2011, the
Company shall, upon the request of the Majority Holders, use its best efforts to
file as soon as practicable, and in no event later than November 15, 2011, or
such longer period as agreed by the Majority Holders in their sole discretion, a
Resale Shelf Registration on Form S-1 or another equivalent form (a
“Long-Form Registration Statement”) providing for the registration of such
Registrable Securities from time to time by the Holders on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act, and shall use its
best efforts to cause such Long-Form Registration Statement to be declared
effective by the Commission as promptly as possible after the filing thereof,
but in any event within forty-five (45) days after the filing of such Long-Form
Registration Statement with the Commission. If the Resale Shelf Registration (or
any Subsequent Shelf Registration Statement (as defined below)) is made on a
Long-Form Registration Statement and the Company becomes eligible to use a
Short-Form Registration Statement, the Company shall have the option, but not
the obligation, subject to the prior written consent of the Majority Holders
(which consent shall not be unreasonably withheld or delayed), to convert such
Long-Form Registration Statement to a Short-Form Registration Statement. In the
event the Company chooses to exercise such option, the Company shall promptly
inform the Holders that the Company is eligible to use a Short-Form Registration
Statement and notify the Holders that the Company has elected to effectuate such
a conversion, subject to the prior written consent of the Majority Holders
(which consent shall not be unreasonably withheld or delayed). Upon receipt of
such consent from the Majority Holders, the Company shall use its best efforts
to effectuate such conversion without undue delay.

(b) Once declared effective, the Company shall, subject to Section 3(h), use its
reasonable best efforts to cause the Resale Shelf Registration to be
continuously effective until such time as there are no longer any Registrable
Securities (the “Effectiveness Period”).

(c) If any Shelf Registration ceases to be effective under the Securities Act
for any reason at any time during the Effectiveness Period, the Company shall
use its reasonable best efforts to (i) promptly cause such Shelf Registration to
again become effective under the Securities Act (including obtaining the prompt
withdrawal of any order suspending the effectiveness of such Shelf
Registration), and in any event shall use its reasonable best efforts to, within
thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or (ii) at the
option of the Company, promptly file an additional registration statement (a
“Subsequent Shelf Registration”) for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act registering the
resale from time to time by Holders thereof of all securities that are
Registrable Securities as of the time of such filing. If a Subsequent Shelf
Registration is filed, the Company shall use its reasonable best efforts to
(x) cause such Subsequent Shelf Registration to become effective under the
Securities Act as promptly as is reasonably practicable after such filing, but
in no event later than the date that is ninety (90) days after such Subsequent
Shelf Registration is filed and (y) keep such Subsequent Shelf Registration (or
another Subsequent Shelf Registration) continuously effective until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration shall be a
Registration Statement on Form S-3 to the extent that the Company is eligible to
use such form. Otherwise, such Subsequent Shelf Registration shall be on another
appropriate form and shall provide for the registration of such Registrable
Securities for resale by such Holders in accordance with any reasonable method
of distribution elected by the Holders.

(d) The Company shall supplement and amend any Shelf Registration if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration if required by the Securities Act or
as reasonably requested by the Majority Holders then covered by such Shelf
Registration.

(e) If a Person becomes a Holder of Registrable Securities after a Shelf
Registration becomes effective under the Securities Act, the Company shall, as
promptly as is reasonably practicable following delivery of written notice to
the Company of such Person becoming a Holder and requesting for its name to be
included as a selling securityholder in the prospectus related to the Shelf
Registration (a “Subsequent Holder Notice”), and in any event within fifteen
(15) days after such date:

(i) if required and permitted by applicable law, file with the Commission a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration and any necessary supplement or amendment to any document
incorporated therein by reference and file any other required document with the
Commission so that such Holder is named as a selling securityholder in the Shelf
Registration and the related prospectus in such a manner as to permit such
Holder to deliver a prospectus to purchasers of the Registrable Securities in
accordance with applicable law; provided, however, that if a post-effective
amendment is required by the rules and regulations of the Commission in order to
permit resales by such Holder, the Company shall not be required to file more
than one post-effective amendment or a supplement to the related prospectus for
such purpose in any sixty (60) day period;

(ii) if, pursuant to Section 3(e)(i), the Company shall have filed a
post-effective amendment to the Shelf Registration, use its reasonable best
efforts to cause such post-effective amendment to become effective under the
Securities Act as promptly as is reasonably practicable, but in any event by the
date that is sixty (60) days after the date such post-effective amendment is
required by this Section 3(e) to be filed; and

(iii) notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to clause (i) above.

(f) The Majority Holders may on one (1) occasion after the Resale Shelf
Registration becomes effective deliver a written notice to the Company (the
“Underwritten Take-Down Notice”) specifying that the sale of some or all of the
Registrable Securities subject to the Shelf Registration is intended to be
conducted through an underwritten offering (the “Underwritten Take-Down”). In
the event of an Underwritten Take-Down:

(i) The Majority Holders shall have the right to select the managing underwriter
or underwriters to administer the offering; provided, however, that such
managing underwriter or underwriters shall be reasonably acceptable to the
Company.

(ii) A sale of Registrable Securities pursuant to the Resale Shelf Registration
shall not count as the one (1) permitted Underwritten Take-Down until the sale
has been completed and unless Holders are able to sell at least eighty percent
(80%) of the Registrable Securities requested to be included and so initially
included in such Underwritten Take-Down (calculated exclusive of any
overallotment option of the underwriters thereof).

(iii) Each Holder of Registrable Securities to be included in such Underwritten
Take-Down and the Company shall enter into an underwriting agreement in such
customary form as shall have been negotiated and agreed to by the Company and
the Majority Holders with the underwriter or underwriters selected for such
underwriting.

(iv) Notwithstanding any other provision of this Section 3(f), if the managing
underwriter or underwriters of a proposed Underwritten Take-Down advises the
Board of Directors of the Company that in its or their opinion the number of
Registrable Securities requested to be included in such Underwritten Take-Down
exceeds the number which can be sold in such Underwritten Take-Down in light of
market conditions, the Registrable Securities included in such Underwritten
Take-Down shall be allocated among the Holders, up to the total number of
Registrable Securities the Holders have indicated in the Underwritten Take-Down
Notice will be included in the Underwritten Take-Down, on a pro rata basis based
on the number of Registrable Securities owned by each such Holder at the time of
such determination. To facilitate the allocation of shares in accordance with
the above provisions, the Company or the managing underwriters may round the
number of shares allocated to any Holder or other holder to the nearest 100
shares. If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter or underwriters; provided, however, that if a Holder so
withdraws, and the Holder’s Registrable Securities so withdrawn would have
enabled Holders to sell at least eighty percent (80%) of the Registrable
Securities initially requested to be included in such Underwritten Take-Down
(calculated exclusive of any overallotment option of the underwriters thereof),
the Holders participating in such Underwritten Take-Down shall reimburse the
Company for all fees and expenses incurred by the Company in connection with any
“ road show” therewith.

(g) In the event any Holder requests to participate in a Shelf Registration
pursuant to this Section 3 in connection with a distribution of Registrable
Securities to its partners or members, the Shelf Registration shall in the event
such distribution and subsequent resale is permitted by applicable law provide
for resale by such partners or members, if requested by such Holder.

(h) Notwithstanding any other provision of this Section 3, if the Board of
Directors of the Company has determined in good faith that (i) the disclosure
necessary for continued use of the prospectus and registration statement by the
Holders would be materially detrimental to the Company or (ii) upon receipt of
an Underwritten Take-Down Notice, effectuating an Underwritten Take-Down would
be materially detrimental to the Company’s immediate capital raising initiatives
as of such date, the Company shall have the right to suspend the use of the
prospectus and the registration statement covering any Registrable Security or
delay the effect of such Underwritten Take-Down, respectively, for such period
of time as its use would be materially detrimental to the Company or its
immediate capital raising initiatives as of such time, as applicable, by
delivering written notice of such suspension to all Holders listed on the
Company’s records; provided, however, that in any 12-month period the Company
may exercise the right to such suspension not more than once and for not more
than an aggregate of ninety (90) days, other than routine blackout periods
imposed on the Company’s directors and officers at the end of calendar quarters;
provided, further, that if such suspension occurs after the receipt of an
Underwritten Take-Down Notice, the Majority Holders shall be entitled to
withdraw their request for an Underwritten Take-Down and, if such request is
withdrawn, such registration shall not count as the one (1) permitted
Underwritten Take-Down hereunder and the Company shall pay all Registration
Expenses in connection with such requested Underwritten Take-Down reasonably
incurred prior to the date of notice of suspension under this Section 3(h). From
and after the date of a notice of suspension under this Section 3(h), each
Holder agrees not to use the prospectus or registration statement until the
earlier of (i) notice from the Company that such suspension has been lifted or
(ii) the day following the ninetieth (90th) day of suspension within any twelve
(12) month period.

Section 4 Company Registration.

(a) Notice of Registration. So long as there are Registrable Securities
outstanding, if at any time or from time to time the Company shall determine to
file a registration statement for an underwritten public offering of its equity
securities, whether a primary offering or on behalf of holders of the Company’s
equity securities, or to do an underwriten takedown from an effective
registration statement pursuant to which the resale of the Registrable
Securities has been registered (for the avoidance of doubt, the following will
not apply to any registration statement filed on a Form S-4, Form S-8 or any
successor forms), the Company will:

(i) promptly give to each Holder written notice thereof; and

(ii) subject to Section 4(b) below, include in such registration and
underwritten offering (and any related qualification under blue sky laws or
other compliance) all the Registrable Securities specified in a written request
or requests made within ten (10) days after receipt of such written notice from
the Company by any Holder.

(b) Underwriting. The right of any Holder to registration pursuant to this
Section 4 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of Registrable Securities in the underwriting to
the extent provided herein. Each Holder proposing to distribute its securities
through such underwriting shall (together with the Company and the other holders
distributing their securities through such underwriting) enter into and perform
such Holder’s obligations under an underwriting agreement with the managing
underwriter selected for such underwriting by the Company or by the stockholders
of the Company who have the right to select the underwriters (such underwriting
agreement to be in the form negotiated by the Company or such stockholders, as
the case may be). Notwithstanding any other provision of this Section 4, if the
managing underwriter or underwriters of a proposed underwritten offering with
respect to which Holders have exercised their piggyback registration rights
advise the Board of Directors of the Company that in its or their opinion the
number of Registrable Securities requested to be included in such offering and
all other securities proposed to be sold in such offering exceeds the number
which can be sold in such underwritten offering in light of market conditions,
the Registrable Securities and such other securities to be included in such
underwritten offering shall be allocated as follows: (i) first, (x) in the event
such offering was initiated by the Company, up to the total number of securities
that the Company has requested to be included in such registration and (y) in
the event such offering was initiated by the holders of Company securities
(other than the Holders) who as of the date of this Agreement have a contractual
right to demand registration of such securities by the Company, up to the total
number of securities that such holders of such securities have requested to be
included in such offering, (ii) second, and only if all the securities referred
to in clause (i) have been included, up to the total number of securities that
the Holders and other holders of securities that have existing contractual
rights to be included in such registration have requested to be included in such
offering (pro rata based upon the number of securities that each of them shall
have requested to be included in such offering) and (iii) third, and only if all
the securities referred to in clause (ii) have been included, all other
securities proposed to be included in such offering that, in the opinion of the
managing underwriter or underwriters can be sold without having such adverse
effect. To facilitate the allocation of shares in accordance with the above
provisions, the Company or the managing underwriters may round the number of
shares allocated to any Holder or other holder to the nearest 100 shares. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the managing
underwriter or underwriters. Any securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.

(c) Right to Terminate Registration. The Company or the holders of securities
who have caused a registration statement to be filed as contemplated by this
Section 4, as the case may be, shall have the right to have any registration
initiated by it or them under this Section 4 terminated or withdrawn prior to
the effectiveness thereof, whether or not any Holder has elected to include
securities in such registration.

Section 5 Limitations on Subsequent Registration Rights. From and after the date
hereof, the Company shall not enter into any agreement granting any holder or
prospective holder of any securities of the Company registration rights with
respect to its securities that would prohibit the performance of the rights
granted to the Holders herein, without the consent of the Majority Holders.

Section 6 Expenses of Registration. Subject to the proviso to the penultimate
sentence of Section 3(f)(iv), all Registration Expenses incurred in connection
with any registration pursuant to Section 3 and Section 4 shall be borne by the
Company whether or not any registration statement is filed or becomes effective.
All Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the Holders of the registered securities included in such
registration pro rata on the basis of the number of shares so registered.

Section 7 Registration Procedures. In the case of each registration effected by
the Company pursuant to Section 3 and Section 4, the Company will keep each
Holder participating in such registration reasonably informed as to the status
thereof and, at its expense, the Company will:

(a) prepare and file with the Commission a registration statement with respect
to such securities in accordance with the applicable provisions of this
Agreement;

(b) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement and as
may be necessary to keep the registration statement continuously effective for
the period set forth in this Agreement;

(c) furnish to the Holders participating in such registration and to their legal
counsel copies of the registration statement proposed to be filed, and provide
such Holders and their legal counsel the reasonable opportunity to review and
comment on such registration statement;

(d) furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities, provided, however, that the
availability of such documentation (other than a preliminary prospectus or final
prospectus in connection with an Underwritten Take-Down) on the SEC’s Electronic
Data Gathering, Analysis, and Retrieval system or such successor system
(“EDGAR”) shall satisfy such delivery requirement hereunder;

(e) use reasonable best efforts to notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the Company’s
knowledge of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing, and, subject to
Section 3(h), at the request of any such Holder, prepare promptly and furnish to
such Holder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchaser of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in the light of the circumstances then existing, provided, however, that the
availability of such supplement to or an amendment of such prospectus on EDGAR
shall satisfy such delivery requirement hereunder;

(f) use reasonable best efforts to register and qualify the securities covered
by such registration statement under such other securities or blue sky laws of
such jurisdictions as shall be reasonably requested by the Holders; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(g) make available for inspection by any Holder participating in such
registration, any underwriter participating in any disposition pursuant to such
registration, and any attorney or accountant retained by any such Holder or
underwriter, all relevant financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers and
directors to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such registration
statement; provided, however, that such Holder or underwriter shall agree to
hold in confidence and trust all information so provided pursuant to a
confidentiality agreement in form and substance customary under the
circumstances;

(h) in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into and perform its obligations under an
underwriting agreement in accordance with the applicable provisions of this
Agreement and participate and cooperate with the underwriters in connection with
any road show or marketing activities customary for an underwritten public
offering; and

(i) use reasonable best efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) a customary opinion, dated as of such date,
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters.

Section 8 Indemnification.

(a) The Company will, with respect to any Registrable Securities as to which
registration or qualification or compliance under applicable blue sky laws has
been effected pursuant to this Agreement, indemnify each Holder, each Holder’s
current and former officers, directors, partners and members, and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act,
and each underwriter thereof, if any, and each Person who controls any such
underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”), against all expenses, claims,
losses, damages and liabilities, joint or several, (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities laws applicable to the Company
in connection with any such registration, and the Company will reimburse each of
the Company Indemnified Parties for any reasonable legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred.
The indemnity agreement contained in this Section 8(a) shall not apply to
amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
to a Holder in any such case for any such loss, claim, damage, liability or
action (i) to the extent that it arises out of or is based upon a violation or
alleged violation of any state or federal law (including any claim arising out
of or based on any untrue statement or alleged untrue statement or omission or
alleged omission in the registration statement or prospectus) which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by or on behalf of such Holder or
(ii) in the case of a sale directly by a Holder of Registrable Securities
(including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), such untrue statement or alleged untrue statement or omission or
alleged omission was corrected in a final or amended prospectus, and such Holder
failed to deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such loss, claim, damage or liability in any case in which such delivery is
required by the Securities Act.

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration or qualification or compliance
under applicable blue sky laws is being effected, indemnify, severally and not
jointly, the Company, each of its directors, officers, partners and members,
each underwriter, if any, of the Company’s securities covered by such a
registration, each Person who controls the Company or such underwriter within
the meaning of Section 15 of the Securities Act, and each other Holder and each
of such Holder’s officers, directors, partners and members and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all expenses, claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular or other document, or any amendment or supplement
thereto incident to any such registration, qualification or compliance or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, or any violation by
such Holder of any rule or regulation promulgated under the Securities Act,
Exchange Act or state securities law applicable to such Holder, and will
reimburse each of the Holder Indemnified Parties for any reasonable legal or any
other expenses reasonably incurred in connection with investigating, preparing
or defending any such claim, loss, damage, liability or action, as such expenses
are incurred, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by such Holder and stated to be specifically for use therein;
provided, however, that in no event shall any indemnity under this Section 8(b)
payable by a Holder exceed the amount by which the net proceeds actually
received by such Holder from the sale of Registrable Securities included in such
registration exceeds the amount of any other losses, expenses, settlements,
damages, claims and liabilities that such Holder has been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission or violation. The indemnity agreement contained in this Section 8(b)
shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the consent of the
applicable Holder (which consent shall not be unreasonably withheld or delayed),
nor shall the Holder be liable for any such loss, claim, damage, liability or
action where such untrue statement or alleged untrue statement or omission or
alleged omission was corrected in a final or amended prospectus, and the Company
or the underwriters failed to deliver a copy of the final or amended prospectus
at or prior to the confirmation of the sale of the Registrable Securities to the
Person asserting any such loss, claim, damage or liability in any case in which
such delivery is required by the Securities Act; provided, however, that the
availability of such corrected final or amended prospectus on EDGAR shall be
deemed to have satisfied such delivery obligation with respect to the Company.

(c) Each party entitled to indemnification under this Section 8 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, however, that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed), and the Indemnified Party may participate
in such defense at such party’s expense; provided, further, however, that an
Indemnified Party (together with all other Indemnified Parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the reasonable fees and expenses to be paid by the
Indemnifying Party, if representation of such Indemnified Party by the counsel
retained by the Indemnifying Party would be inappropriate due to conflicting
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding. The failure of any Indemnified Party to give notice
as provided herein shall relieve the Indemnifying Party of its obligations under
this Section 8, only to the extent that, the failure to give such notice is
materially prejudicial or harmful to an Indemnifying Party’s ability to defend
such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party (which
consent shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. The
indemnity agreements contained in this Section 8 shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or action if such settlement
is effected without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Section 8 shall be in addition to any other indemnification rights or agreements
that an Indemnified Party may have.

(d) If the indemnification provided for in this Section 8 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party, other than
pursuant to its terms, with respect to any claim, loss, damage, liability or
action referred to therein, then, subject to the limitations contained in
Section 8(e), the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such claim, loss, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and the Indemnified Party on the other in
connection with the actions that resulted in such claims, loss, damage,
liability or action, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
related to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Holders agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were based solely upon the number of entities from
whom contribution was requested or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 8(d). In no event shall any Holder’s contribution obligation under this
Section 8(d) exceed the amount of the net proceeds actually received by such
Holder from the sale of Registrable Securities included in such registration.

(e) No Person guilty of fraudulent misrepresentation (within the meaning of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

Section 9 Information by Holders, Etc. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement. It is understood and agreed that the
obligations of the Company under Section 3 and Section 4 are conditioned on the
timely provisions of the foregoing information by such Holder or Holders and,
without limitation of the foregoing, will be conditioned on compliance by such
Holder or Holders with the following:

(a) such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement, and for so long as the Company is obligated to keep such
registration statement effective, such Holder or Holders will and will cause
their respective Affiliates to, provide to the Company, in writing and in a
timely manner, for use in such registration statement (and expressly identified
in writing as such), all information regarding themselves and their respective
Affiliates and such other information as may be required by applicable law to
enable the Company to prepare such registration statement and the related
prospectus covering the applicable Registrable Securities owned by such Holder
or Holders and to maintain the currency and effectiveness thereof;

(b) during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such Holder or
Holders will, and they will cause their respective Affiliates to, comply with
all laws applicable to such distribution, including Regulation M promulgated
under the Exchange Act, and, to the extent required by such applicable laws,
will, and will cause their respective Affiliates to, among other things: (i) not
engage in any stabilization activity in connection with the securities of the
Company in contravention of such laws; (ii) distribute the Registrable
Securities acquired by it solely in the manner described in the applicable
registration statement; and (iii) cause to be furnished to each agent or
broker-dealer to or through whom such Registrable Securities may be offered, or
to the offeree if an offer is made directly by such Holder or Holders or their
respective Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree, provided, however, that
the Company shall have provided such Holder or Holders with an adequate number
of copies thereof; and

(c) on receipt of written notice from the Company of the happening of any of the
events specified in Section 3(h) or that requires the suspension by such Holder
or Holders and their respective Affiliates of the distribution of any of the
Registrable Securities owned by such Holder or Holders, then such Holders shall,
and they shall cause their respective Affiliates to, cease offering or
distributing the Registrable Securities owned by such Holder or Holders until
the offering and distribution of the Registrable Securities owned by such Holder
or Holders may recommence in accordance with the terms hereof and applicable
law.

Section 10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Restricted Securities to the public without registration, the
Company agrees that, for so long as a Holder owns Registrable Securities, the
Company will use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) so long as a Holder owns any Restricted Securities, to furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports of the Company filed pursuant to the
requirements of Section 13 or 15(d) of the Exchange Act a Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
a Holder to sell any such securities without registration; provided, however,
the availability of any such reports on EDGAR shall satisfy the Company’s
requirement to furnish such reports hereunder.

Section 11 Transfer of Registration Rights. The rights to cause the Company to
register securities granted to a Holder under this Agreement may be assigned to
a transferee or assignee in connection with any transfer or assignment of
Registrable Securities by such party; provided, however, that (a) such transfer
may otherwise be effected in accordance with applicable securities laws,
(b) prior written notice of such assignment is given to the Company, (c) such
transferee or assignee (i) acquires from such Holder at least 100,000
Registrable Securities (as adjusted for any stock dividends paid in Registrable
Securities, and combinations, stock splits, recapitalizations and the like each
with respect to shares of Registrable Securities), (ii) is an Affiliate of such
Holder, (iii) is a general or limited partner or member of such Holder, (iv) is
a member of a limited liability company that is a general or limited partner or
member of such Holder, (v) is a retired partner of any of the foregoing, or
(vi) is a spouse, ancestor, lineal descendant or sibling of any of the foregoing
who acquires Registrable Securities by gift, will or intestate succession, and
(d) such transferee or assignee agrees in writing to be bound by, and subject
to, this Agreement as a Holder pursuant to a written instrument in form and
substance reasonably acceptable to the Company. All shares or Registrable
Securities transferred by affiliated Persons, shall be aggregated together for
purposes of determining the availability of any rights in this Section 11.

Section 12 Termination of Rights. The rights of any particular Holder to cause
the Company to register securities under Section 3 and Section 4 shall terminate
with respect to such Holder upon the date upon which all of such Holder’s shares
are no longer Registrable Securities.

Section 13 Securities Law Legend.

(a) Each certificate representing the Investor Shares (unless otherwise
permitted by the provisions of Section 13(b) below) shall be stamped or
otherwise imprinted with a legend in the following form (in addition to any
legend required under applicable state securities laws):

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

(b) Each Holder shall comply in all respects with the provisions of this Section
13(b). Prior to any proposed Transfer of any Restricted Securities, unless a
registration statement is in effect under the Securities Act covering the
proposed Transfer, a Holder shall give written notice to the Company of such
Holder’s intention to effect such Transfer. Each such notice shall describe the
manner and circumstances of the proposed Transfer in sufficient detail, and
shall be accompanied by either (i) an opinion of legal counsel reasonably
satisfactory to the Company to the effect that the proposed Transfer of the
Restricted Securities may be effected without registration under the Securities
Act, (ii) a “no action” letter from the Commission to the effect that the
Transfer of such securities without registration will not result in a
recommendation by the staff of the Commission that action be taken with respect
thereto or (iii) such other evidence reasonably satisfactory to counsel to the
Company that such Transfer of the Restricted Securities may be effected without
registration under the Securities Act, whereupon such Investor shall be entitled
to Transfer such Restricted Securities in accordance with the terms of the
notice delivered by such Investor to the Company. Notwithstanding the foregoing,
the Company will not require such a notice or legal opinion or “no action”
letter or such other evidence (x) in any transaction in compliance with
Rule 144, (y) in any transaction in which a Holder that is a corporation
distributes Restricted Securities solely to its majority owned subsidiaries or
Affiliates for no consideration or (z) in any transaction in which a Holder that
is a partnership or limited liability company distributes Restricted Securities
solely to its Affiliates (including affiliated fund partnerships), or partners
or members of such Holder or its Affiliates for no consideration (it being
understood that a Holder may be required to satisfy certain requirements of the
Company’s transfer agent in order to effect such a Transfer pursuant to the
foregoing clauses (x), (y) and (z)). Each certificate evidencing the Restricted
Securities transferred shall bear the restrictive legend set forth in
Section 13(a) above, except that such certificate shall not bear the restrictive
legend if such legend is not required in order to establish compliance with any
provisions of the Securities Act. Upon the request of a Holder of a certificate
bearing such restrictive legend and, if necessary, the appropriate evidence as
required by clause (i), (ii) or (iii) of the third sentence of this
Section 13(b), the Company shall remove such restrictive legend from such
certificate and from the certificate to be issued to the applicable transferee
if such legend is not required in order to establish compliance with any
provisions of the Securities Act.

Section 14 Miscellaneous.

14.1. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and will become
effective when one or more counterparts have been signed by a party and
delivered to the other parties. Copies of executed counterparts transmitted by
telecopy, telefax or other electronic transmission service (including electronic
mail) shall be considered original executed counterparts for purposes of this
Section 14.1, provided that receipt of copies of such counterparts is confirmed.

14.2. Governing Law; Waiver of Jury Trial.

(a) This Agreement and any disputes arising hereunder or controversies related
hereto shall be governed by and construed in accordance with the internal laws,
and not the laws of conflicts, of the State of New York that apply to contracts
made and performed entirely within such state. The parties hereto hereby submit
to the non-exclusive jurisdiction of the federal and state courts in the Borough
of Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The parties
hereto irrevocably and unconditionally waive any objection to the laying of
venue of any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in federal and state courts in the Borough
of Manhattan in the City of New York and irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

14.3. Entire Agreement; No Third Party Beneficiary. This Agreement, the Purchase
Agreement and the Related Agreements (as defined in the Purchase Agreement)
contain the entire agreement by and among the parties with respect to the
subject matter hereof and all prior negotiations, writings and understandings
relating to the subject matter of this Agreement, including the term sheet dated
March 16, 2011 between the Company, TCV VII and TCV VII (A), are merged in and
are superseded and canceled by, this Agreement, the Purchase Agreement and the
Related Agreements. Except as provided in Section 8, this Agreement is not
intended to confer upon any Person not a party hereto (or their successors and
permitted assigns) any rights or remedies hereunder.

14.4. Expenses. Except as provided in Section 6, all fees, costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including accounting and legal fees shall be paid by the party incurring
such expenses.

14.5. Notices. All notices and other communications hereunder will be in writing
and given by (a) personal delivery, (b) certified or registered mail, return
receipt requested, (c) nationally recognized overnight delivery service, such as
Federal Express, (d) facsimile, with confirmation of transmission by the
transmitting equipment, or (e) electronic mail, provided the relevant computer
record indicates a full and successful transmission, in each case to the party
to whom it is given at such party’s physical address, facsimile number or
electronic mail address set forth below or such other physical address,
facsimile number or electronic mail address as such party may hereafter specify
by notice to the other parties hereto given in accordance herewith. Any such
notice or other communication shall be deemed to have been given as of the date
so personally delivered or transmitted by facsimile or electronic mail
transmission, on the next business day when sent by overnight delivery services
or five (5) days after the date so mailed if by certified or registered mail.

If to the Company, to:

K12 Inc.
2300 Corporate Park Drive
Herndon, VA 20171
Attention: General Counsel
Fax No.: (703) 483-7496
Email: hpolsky@k12.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
555 Eleventh Street, N.W.
Suite 1000
Washington, DC 20004
Attention: William P. O’Neill
Fax No.: (202) 637-2201
Email: william.o’neill@lw.com

If to the Investors, to:

Technology Crossover Ventures
528 Ramona Street
Palo Alto, CA 94301
Attention: Carla S. Newell, Frederic D. Fenton
Fax No.: (650) 614-8222
Email: cnewell@tcv.com, rfenton@tcv.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Stephen L. Ritchie, P.C.
Fax No.: (312) 862-2200
Email: stephen.ritchie@kirkland.com

14.6. Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Any purported assignment or delegation in violation of this Agreement
shall be null and void ab initio.

14.7. Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

14.8. Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by the Company and the
Majority Holders at the time of such amendment. Any party hereto may, only by an
instrument in writing, waive compliance by any other party or parties hereto
with any term or provision hereof on the part of such other party or parties
hereto to be performed or complied with. No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
will any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The waiver
by any party hereto of a breach of any term or provision hereof shall not be
construed as a waiver of any subsequent breach. The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have hereunder.

14.9. Interpretation; Absence of Presumption.

(a) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and paragraph references are to the
Sections and paragraphs in this Agreement unless otherwise specified; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified; and (iv) the word “or” shall not be exclusive.

(b) With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition, no
consideration will be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement.

14.10. Severability. Any provision hereof that is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, shall be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

14.11. Rights of Holders. Each party to this Agreement shall have the absolute
right to exercise or refrain from exercising any right or rights that such party
may have by reason of this Agreement, including the right to consent to the
waiver or modification of any obligation under this Agreement, and such party
shall not incur any liability to any other party or other holder of any
securities of the Company as a result of exercising or refraining from
exercising any such right or rights.

[Signature pages follow]

5

The parties have caused this Investor Rights Agreement to be executed as of the
date first above written.

COMPANY:

K12 INC.

By:
Name: Ronald J. Packard
Title: Chief Executive Officer


INVESTORS:

TCV VII, L.P.

By: Technology Crossover Management VII, L.P.
Its: General Partner

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By:
Name: Frederic D. Fenton
Title: Authorized Signatory


TCV VII (A), L.P.

By: Technology Crossover Management VII, L.P.
Its: General Partner

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By:
Name: Frederic D. Fenton
Title: Authorized Signatory


TCV MEMBER FUND, L.P.

By: Technology Crossover Management VII, Ltd.
Its: General Partner

By:
Name: Frederic D. Fenton
Title: Authorized Signatory


EXHIBIT F
FORM OF OPINION OF COMPANY COUNSEL

April [?], 2011

To the Purchasers party to the Securities Purchase Agreement dated as of April
[?], 2011 among K12 Inc. and such Purchasers



      Re: Sale and Issuance of K12 Inc. Common Stock

Ladies and Gentlemen:

We have acted as special counsel to K12 Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale on the date hereof of
4,000,000 shares (the “Shares”) of the common stock, par value $0.0001 per
share, of the Company (the “Common Stock”) pursuant to that certain Securities
Purchase Agreement dated as of April [?], 2011 (the “Purchase Agreement”) among
the Company and the purchasers named therein (the “Purchasers”). This letter is
furnished pursuant to Section 5.10 of the Purchase Agreement.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure). We have
examined, among other things, the following:

(a) The Purchase Agreement;

(b) The Investor Rights Agreement dated as of April [?], 2011, by and among the
Company and the investors named therein (the “Investor Rights Agreement,” and
together with the Purchase Agreement, the “Transaction Documents”);

(c) The Third Amended and Restated Certificate of Incorporation of the Company
filed with the Secretary of State of the State of Delaware on December 18, 2007,
the Amended and Restated Bylaws of the Company dated December 18, 2007 and the
Certificate of Designations, Preferences and Relative and Other Special Rights
of Series A Special Stock filed with the Secretary of State of the State of
Delaware on July 23, 2010 (collectively, the “Governing Documents”) and certain
resolutions of the Board of Directors of the Company.

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Company and others,
including the representations and warranties of the Company in the Transaction
Documents. We have not independently verified such factual matters.

Except as otherwise stated herein, we are opining as to the effect on the
subject transaction only of (a) the federal laws of the United States, (b) in
numbered paragraphs 3, 4(ii) and 4(iii) of this letter, the internal laws of the
State of New York, and (c) in numbered paragraphs 1, 2, 4(i), 4(ii), 4(iii) and
5 of this letter, the Delaware General Corporation Law (the “DGCL”), and we
express no opinion with respect to the applicability thereto, or the effect
thereon, of the laws of any other jurisdiction or in the case of Delaware, any
other laws, or as to any matters of municipal law or the laws of any local
agencies within any state. Except as otherwise stated herein, our opinions are
based upon our consideration of only those statutes, rules and regulations
which, in our experience, are normally applicable to the sales of shares of
common stock in a private placement.

Subject to the foregoing and the other matters set forth herein, as of the date
hereof:

1. The Company is a corporation under the DGCL. With your consent, based solely
on certificates from public officials, we confirm that the Company is validly
existing and in good standing under the laws of the State of Delaware.

2. The execution, delivery and performance of the Transaction Documents have
been duly authorized by all necessary corporate action of the Company, and the
Transaction Documents have been duly executed and delivered by the Company.

3. The Transaction Documents constitute legally valid and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms.

4. The execution and delivery of the Transaction Documents by the Company, and
the issuance and sale of the Shares by the Company to the Purchasers pursuant to
the Purchase Agreement do not on the date hereof:

(i) violate the provisions of the Governing Documents,

(ii) violate any federal or New York statute, rule or regulation applicable to
the Company or the DGCL, or

(iii) require any consents, approvals, or authorizations to be obtained by the
Company from, or any registrations, declarations or filings to be made by the
Company with, any governmental authority under any federal or New York statute,
rule or regulation applicable to the Company or the DGCL on or prior to the date
hereof that have not been obtained or made.

5. The Shares to be issued and sold by the Company pursuant to the Purchase
Agreement have been duly authorized by all necessary corporate action of the
Company and, when issued to and paid for by the Purchasers in accordance with
the terms of the Purchase Agreement, will be validly issued, fully paid and
nonassessable and free of preemptive rights arising from the Governing Documents
or the DGCL.

6. No registration of the Shares under the Securities Act of 1933, as amended is
required for the purchase of the Shares by the Purchasers in the manner
contemplated by the Purchase Agreement. We express no opinion, however, as to
when or under what circumstances any Shares initially sold to the Purchasers may
be reoffered or resold.

Our opinions are subject to: (i) the effect of bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting the rights or remedies of creditors; (ii) the effect of general
principles of equity, whether considered in a proceeding in equity or at law
(including the possible unavailability of specific performance or injunctive
relief), concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which a proceeding is brought; (iii) the
invalidity under certain circumstances under law or court decisions of
provisions for the indemnification of or contribution to a party with respect to
a liability where such indemnification or contribution is contrary to public
policy; and (iv) we express no opinion with respect to (a) consents to, or
restrictions upon, governing law, jurisdiction, venue, arbitration, remedies, or
judicial relief; (b) advance waivers of claims, defenses, rights granted by law,
notice, opportunity for hearing, evidentiary requirements, statutes of
limitation, trial by jury or at law, or other procedural rights; (c) waivers of
broadly or vaguely stated rights; (d) any provision for exclusivity, election or
cumulation of rights or remedies; (e) any provision authorizing or validating
conclusive or discretionary determinations; (f) any provision for the payment of
attorneys’ fees where such payment is contrary to law or public policy;
(g) provisions prohibiting, restricting, or requiring consent to assignment or
transfer of any right or property; (h) proxies, powers and trusts; (i) any
provision for liquidated damages, default interest, late charges, monetary
penalties, make-whole premiums or other economic remedies to the extent such
provisions are deemed to constitute a penalty; and (j) the severability, if
invalid, of provisions to the foregoing effect.

We express no opinion or confirmation as to federal or state securities laws
(except as set forth in paragraph 6 as to federal securities laws), tax laws,
antitrust or trade regulation laws, insolvency or fraudulent transfer laws,
antifraud laws, compliance with fiduciary duty requirements, pension or employee
benefit laws, usury laws, environmental laws, margin regulations, FINRA rules,
or stock exchange rules (without limiting other laws excluded by customary
practice). With your consent, for purposes of the opinion rendered in paragraph
6, we have assumed that the representations and agreements made by each of the
Company and the Purchasers contained in the Purchase Agreement are accurate and
have been and will be complied with.

With your consent, we have assumed (a) that the Transaction Documents have been
duly authorized, executed and delivered by the parties thereto other than the
Company (b) that the Transaction Documents constitute legally valid and binding
obligations of the parties thereto other than the Company, enforceable against
each of them in accordance with their respective terms, and (c) that the status
of the Transaction Documents as legally valid and binding obligations of the
parties is not affected by any (i) breaches of, or defaults under, agreements or
instruments, (ii) violations of statutes, rules, regulations or court or
governmental orders, or (iii) failures to obtain required consents, approvals or
authorizations from, or make required registrations, declarations or filings
with, governmental authorities, provided that we make no such assumption to the
extent we have specifically opined as to such matters with respect to the
Company herein.

This letter is furnished only to you in your capacity as purchasers under the
Purchase Agreement and is solely for your benefit in connection with the
transactions referenced in the first paragraph. This letter may not be relied
upon by you for any other purpose, or furnished to, assigned to, quoted to or
relied upon by any other person, firm or other entity for any purpose (including
any person, firm or other entity that acquires Shares or any interest therein
from any of the Purchasers), without our prior written consent, which may be
granted or withheld in our sole discretion.

Very truly yours,

DRAFT

6